Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 1 of 30




                 EXHIBIT A-1
 Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 2 of 30

                  NETWORK DEPOSITION SERVICES
                    Transcript of Jonathan Marks
                                                                    Page 1


 1         IN THE UNITED STATES DISTRICT COURT
 2         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 3                            - - -
 4   DONALD J. TRUMP FOR            )
     PRESIDENT, INC., et al.,       )
 5                                  )
                   Plaintiffs,      )
 6                                  )
             vs.                    )No.
 7                                  )2:20-cv-966-RN
     KATHY BOOCKVAR, et al.,        )
 8                                  )
                   Defendants.      )
 9
                                 - - -
10
         Videotape Video Conference Deposition of
11                    JONATHAN MARKS
12               Wednesday, August 19, 2020
13                           - - -
14         The videotape video conference deposition of
     JONATHAN MARKS, called as a witness by the plaintiffs,
15   pursuant to notice and the Federal Rules of Civil
     Procedure pertaining to the taking of depositions,
16   taken before me, the undersigned, Lance E. Hannaford,
     Notary Public in and for the Commonwealth of
17   Pennsylvania, at 2568 Aldon Drive, Sewickley,
     Pennsylvania 15143, commencing at 9:15 o'clock a.m.,
18   the day and date above set forth.
19                        - - -
20             NETWORK DEPOSITION SERVICES
                  SUITE 1101, GULF TOWER
21               PITTSBURGH, PENNSYLVANIA
                       866-565-1929
22
                               - - -
23
24
25




             Johnstown - Erie - Pittsburgh - Greensburg
                           866-565-1929
 Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 3 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                                   12 (Pages 42 to 45)
                                              Page 42                                                        Page 44
 1   don't know whether I would characterize it as             1   by which challenges can be made, good faith
 2   preferred. But it was certainly, historically, the        2   challenges. I believe there are limitations. Without
 3   most common method throughout the Commonwealth's          3   looking at the statute, I have to take your word that
 4   history until the past few decades.                       4   those limitations are identity and residence.
 5       Q Isn't it also true in-person voting is a            5      Q These procedures of signing one's name in
 6   more secure method to cast one's ballot?                  6   the presence of an election officer, having one's name
 7           MR. BRIER: Objection. Are you referring           7   announced, and then being subject to challenge as to
 8      to something in the code, that you want him to         8   identity and residence are all in the -- all
 9      look at? Or are you asking him an opinion?             9   provisions the General Assembly put in the election
10       Q You can answer the question.                       10   code to prevent the casting of votes by those who are
11           MR. BRIER: Objection.                            11   not qualified electors. Correct?
12       A My opinion is that in-person voting -- I           12      A I think that is a fair characterization of
13   don't know they would again characterize it as more or   13   the purpose, yes.
14   less secure. But it certainly has more elements of       14      Q Would you also agree with me that the
15   sort of chain of custody. Meaning that a person is       15   Pennsylvania Constitution provides for absentee
16   appearing in person at a polling place. And they are     16   voting?
17   seen -- not necessarily seen casting their ballot.       17      A It does. Yes.
18   But seen in the act of voting.                           18      Q And under the Constitution the absentee
19       Q Ray, you can take down the exhibit.                19   voting law or the absentee voting provision under the
20           Mr. Marks, when one votes in person, the         20   Constitution limits those to those who are either
21   elector is required to sign his or her name in the       21   going to be absent from the municipality because of
22   presence of the election officers, and the election      22   their work duties, cannot get to the polls because of
23   officers are required to compare that signature to the   23   physical disability or illness, those who are
24   signature on file in the voter registration books.       24   observing a religious holiday, or those who cannot
25           Correct?                                         25   vote because of their Election Day duties.


                                              Page 43                                                        Page 45
 1       A That's correct. Yes. When I said chain of           1           Correct?
 2   custody, that is what I was referring to there.           2       A That sounds correct. Again, I don't have
 3   Strict procedures followed at the polling place for       3   that in front of me. So I will have to take your word
 4   in-person voting.                                         4   for it. That generally sounds correct.
 5       Q When one votes in person, the election              5       Q Isn't it true that as a result of that
 6   officers have the ability to challenge the identity       6   constitutional provision, the General Assembly enacted
 7   and residence of any elector they believe is not a        7   what we have referred to as the absentee ballot law?
 8   qualified elector.                                        8           MR. BRIER: Objection to form. You are
 9           Correct?                                          9      asking him to opine why the General Assembly did
10       A There is a process for challenging a voter         10      something?
11   at the polling place, yes.                               11           MR. HICKS: Objection is noted. You can
12       Q And when one votes in person, the election         12      answer.
13   officers are required to actually announce the name of   13       A Frankly, I don't know all of the
14   that voter after they have signed their name.            14   motivations of the General Assembly. But certainly it
15   Correct?                                                 15   seems fairly obvious, to me anyway, they wanted to
16       A Yes. They are required to announce the             16   provide for an absentee voting process for voters who
17   name of the voter, so it can be heard by any poll        17   could not attend their polling place for one reason or
18   watchers who may be in the polling place.                18   another.
19       Q It is not just any poll watchers, correct?         19       Q Isn't it true as part of the absentee
20   Isn't it true under the election code any person in a    20   ballot law, the General Assembly also enacted certain
21   polling place, when they hear a name announced, has      21   provisions to ensure the secrecy of absentee ballots
22   the ability to challenge that voter in terms of their    22   and to prevent fraud?
23   identity and residence. Correct?                         23       A Yes. There are provisions in place to
24       A I have to look -- I would have to look at          24   ensure both the secrecy of the absentee ballots, and
25   the statutory provision. But yes, there is a process     25   also to prevent the possibility of fraud.



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
 Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 4 of 30

                             NETWORK DEPOSITION SERVICES
                               Transcript of Jonathan Marks
                                                                                  13 (Pages 46 to 49)
                                             Page 46                                                       Page 48
 1      Q     Ray, if you could pull up JM8.                  1   then once the ballot is marked, they then shall hold
 2          VIDEOGRAPHER: I believe what happened is          2   the ballot enclosed and securely seal the same in an
 3     the files that were missing this morning were 4        3   envelope on which it is printed, stamped or endorsed,
 4     through 9, JM4 through 9. I could just resend          4   quote, "official absentee ballot."
 5     those. I can get them ready to go quickly rather       5          Correct?
 6     than receiving each one individually.                  6      A Correct. Yes.
 7          It has been shared with the group on the          7      Q The General Assembly then says that in
 8     egnyte folder as well as on the screen.                8   order to cast an absentee ballot, this official
 9      Q I have this as Exhibit 5.                           9   absentee ballot envelope shall then be placed in the
10          (Thereupon, Exhibit No. 5 was marked for         10   second one on which is printed the form of the
11     identification.)                                      11   declaration of the elector, and the address of the
12      Q Mr. Marks, I am showing you what has been          12   elector's county board of election in the local
13   marked Exhibit 5. For the record, this is the           13   election district of the elector.
14   codified section of the election code, codified         14          Correct?
15   section 3146.6 as it was enacted prior to 2019.         15      A Correct. Yes.
16          Mr. Marks, are you familiar with this            16      Q And this outside envelope, that is what is
17   particular document?                                    17   commonly referred to as the return envelope. Is that
18      A I am, yes.                                         18   correct?
19      Q And just so we are clear, because I know           19      A The return envelope or the declaration
20   this has happened in other cases.                       20   envelope.
21          If you could turn to the last page of the        21      Q And the declaration envelope has the
22   exhibit, please.                                        22   address to where this ballot is to be returned.
23          Underneath where it says 1937, June 3rd.         23   Correct?
24      A Yes.                                               24      A That's correct. Yes.
25      Q Is it your understanding that this section         25      Q The General Assembly also then requires the


                                             Page 47                                                       Page 49
 1   is actually 1306 -- actually, 1306 of the election       1   elector to, again, using the word "shall," quote,
 2   code?                                                    2   "fill out, date and sign the declaration printed on
 3       A Yes. It is section 1306, codified in               3   the declaration envelope."
 4   3146.6.                                                  4           Correct?
 5       Q And this is the version of section 1306 of         5       A That's correct. Yes.
 6   the election code as codified at 3146.6 prior to         6       Q Finally, the General Assembly requires the
 7   enactment of Act 77. Correct?                            7   elector to then securely seal the declaration envelope
 8       A Yes.                                               8   and, quote, "shall send same by mail, postage prepaid
 9       Q If we take a look at subsection A of               9   except where franked or delivered in person to said
10   3146.6, we see in the first paragraph certain           10   county board of elections."
11   requirements of the General Assembly put in place for   11           Correct?
12   one to cast an absentee ballot. Correct?                12       A That's correct. Yes.
13       A Yes. It discusses what a voter --                 13       Q And this is the -- strike that.
14   receiving an absentee ballot from the county board of   14           Codified section 3146.6A is the only
15   elections.                                              15   section under the election code which tells an elector
16       Q One of the first requirements that the            16   how to vote an absentee ballot. Correct?
17   General Assembly requires under 3146.6A was elector     17           MR. BRIER: Objection to form to the extent
18   shall in secret mark their ballot.                      18      it seeks a legal conclusion.
19           Correct?                                        19       A I am not aware of another section in the
20       A That's correct. Yes.                              20   election code that provides direction to voters on
21       Q And the General Assembly used the word            21   completing an absentee ballot.
22   "shall." Correct?                                       22       Q It is your understanding the requirements
23       A The word "shall," yes, precedes "in               23   that were set forth in section -- codified section
24   secret." Yes.                                           24   3146.6A were adopted by the General Assembly to
25       Q It also continues on to the next page that        25   protect the secrecy and sanctity of the ballot and to



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
 Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 5 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                                   14 (Pages 50 to 53)
                                              Page 50                                                       Page 52
 1   prevent fraud.                                            1   elector shall send the absentee ballot by mail.
 2           Correct?                                          2       A Without reading it in the context of the
 3           MR. BRIER: Objection.                             3   full opinion, certainly it does indicate, beginning at
 4       A Again, I don't know the exact motives of            4   the bottom of page 7 and moving on to page 8, that the
 5   the General Assembly at the time. But I think logic       5   Supreme Court opined on the interpretation of section
 6   tells me that it certainly serves a function of           6   3146.6 subsection A.
 7   protecting the integrity of the process and preserving    7       Q Do you also see at the top of page 8 where
 8   the secrecy of the voter.                                 8   it says the word "shall" carries an imperative or
 9       Q Are you aware of the fact that section --           9   mandatory meaning with regard to 3146.6A?
10   codified section 3146.6A was interpreted by the          10           MR. BRIER: Mr. Hicks, I think this
11   Pennsylvania Supreme Court?                              11      questioning is totally inappropriate of a lay
12           MR. BRIER: Objection.                            12      witness. You can make your arguments to the
13       A I don't understand the question, it was            13      court based on what the Pennsylvania Supreme
14   interpreted by the Pennsylvania Supreme Court.           14      Court gave in their opinion.
15       Q Are you aware the Pennsylvania Supreme             15           But I will direct him not to answer. You
16   Court has actually interpreted the section 3146.6A       16      are cherry picking sections out of an opinion
17   that is sitting in front of you?                         17      that he hasn't read in advance of the deposition.
18       A I believe you probably have to cite a case.        18      I think it is inappropriate.
19   I believe the Supreme Court has opined on aspects of     19       Q Mr. Marks, what was the reason for why you
20   absentee voting and potentially including this one. I    20   reviewed this opinion a couple weeks ago?
21   am looking for it in the notes of decision, but I am     21       A I reviewed it probably dozens of times over
22   not sure if all those pages are provided here.           22   my career. At least at the election bureau, it is
23       Q Are you aware of the fact that in 2004 the         23   sometimes useful to review as we are looking at draft
24   Pennsylvania Supreme Court issued a unanimous decision   24   guidance, et cetera, on issues related to absentee
25   on the interpretation of 3146A?                          25   balloting.


                                              Page 51                                                       Page 53
 1       A Yes. That does sound familiar to me. Yes.           1       Q You would agree with me this decision in
 2       Q Let me show you what we will mark as                2   2004 was a fairly significant decision by the
 3   Exhibit 6.                                                3   Pennsylvania Supreme Court. Correct?
 4          (Thereupon, Exhibit No. 6 was marked for           4       A It was certainly significant from Allegheny
 5      identification.)                                       5   County's perspective.
 6       Q Ray, if you could pull up JM9. You should           6           And yes, it was significant in sort of
 7   have JM9 in your email box.                               7   guiding countys' activities regarding absentee
 8          Mr. Marks, you have been shown what is             8   balloting moving forward.
 9   marked as Exhibit 6. Have you ever reviewed the           9       Q Section 3146.6A was not limited to just
10   opinion of the Pennsylvania Supreme Court captioned In   10   Allegheny County.
11   Re: Canvass of absentee ballots of November 4, 2003      11           Was it?
12   general election reported at 843A 2nd 1223, 2004?        12           MR. BRIER: Objection.
13       A Yes. I have had occasion to review this,           13       A No. The statute is not limited to
14   yes.                                                     14   Allegheny County. And certainly the court's opinion
15       Q When was the last time you reviewed this           15   is not binding just on Allegheny County. But the
16   opinion?                                                 16   issue that was at hand in this case, as I recall, was
17       A It has probably been some number of weeks          17   a practice that the Allegheny County board of
18   since I last reviewed it.                                18   elections had put into place regarding the receipt of
19       Q Could you turn to page 8 of the exhibit?           19   absentee ballots.
20          Would you agree with me this particular           20       Q It was a practice that was inconsistently
21   opinion refers to the Supreme Court's interpretation     21   being applied across all 67 counties. Correct?
22   of codified section 3146A?                               22           MR. BRIER: Objection. This line of
23       A You said page 8 of 11?                             23      questioning is inappropriate, sir.
24       Q Yes. It starts at the bottom of page 7.            24           MR. HICKS: Your objection is noted. You
25   Starts with section 3146.6A unequivocally provides the   25      can answer the question, Mr. Marks.



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
 Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 6 of 30

                             NETWORK DEPOSITION SERVICES
                               Transcript of Jonathan Marks
                                                                                  15 (Pages 54 to 57)
                                             Page 54                                                       Page 56
 1          MR. BRIER: He will not answer the                 1   party delivery of non-disabled voters' ballots despite
 2     question. You are asking him about a Supreme           2   the fact this has been in place since 2004?
 3     Court opinion. First of all --                         3          MR. BRIER: Objection. He answered your
 4          MR. HICKS: I didn't ask him about a               4      question.
 5     Supreme Court opinion. I asked him about the           5          MR. HICKS: No, he didn't.
 6     practice of third party delivery of absentee           6       A I'm not aware that counties are allowing
 7     ballots. That was being inconsistently applied         7   third party delivery outside of that specific
 8     across the Commonwealth in 2004. Correct?              8   allowance for voters with disabilities.
 9     Counties were using it, some counties were not,        9       Q Mr. Marks, did you review the discovery
10     correct?                                              10   responses that have been served in this case by the
11          MR. BRIER: Could I make my objection,            11   various county boards of election?
12     please? This relates to conduct that was              12       A The discovery responses from the various
13     occurring 16 years ago. You are asking him to         13   county boards of elections?
14     opine on how 67 counties were doing things 16         14       Q Yes.
15     years ago. It has no relevance to this case           15       A I don't recall that I have. No.
16     whatsoever.                                           16       Q Ray, if you could pull up JM11, please.
17          MR. HICKS: It certainly does.                    17          (Thereupon, Exhibit No. 7 was marked for
18          MR. BRIER: I think the Judge made it quite       18      identification.)
19     clear in light of the expedited schedule we are       19       Q Mr. Marks, I will indicate on the record
20     under, that the discovery should be focused on        20   that what has been marked as Exhibit 7 is a copy
21     the issues relating to the primary in 2020, and       21   of Montour County board of elections answers to the
22     the general election in 2020. That is what he is      22   plaintiffs' written interrogatories and request for
23     here for.                                             23   production of documents.
24          You can make your arguments to the court         24          Ray, if you could turn your --
25     about how a Supreme Court case from 16 years ago      25          MR. BRIER: I'm sorry, we don't have this


                                             Page 55                                                       Page 57
 1      might apply to your theory. You are not going to      1     document. Has it been emailed to us? I want to
 2      ask him about how counties 16 years ago were          2     print it so he has the entire document in front
 3      doing things on absentee ballots. It is not           3     of him. Let's take a short break. We will print
 4      appropriate.                                          4     the document.
 5           MR. HICKS: Objection is noted. You can           5          The witness needs to use the restroom, too,
 6      answer the question.                                  6     so we will take a short break.
 7           MR. BRIER: No. He is not answering the           7          VIDEOGRAPHER: Now off the record. The
 8      question.                                             8     time is 10:36 and 34 seconds.
 9       Q Mr. Marks, are counties still today                9          (Recess taken.)
10   allowing third party delivery of absentee ballots?      10          VIDEOGRAPHER: Back on the record. The
11       A Are counties today allowing third party           11     time is 10:48 and 45 seconds.
12   delivery of absentee ballots? That is the question      12          MS. MERKEL: This is Ellison Merkel
13   now?                                                    13     speaking for Citizens for Pennsylvania's Future
14       Q Yes.                                              14     and Sierra Club Intervenors. I don't believe we
15       A I am not aware that counties are allowing         15     were ever served with these interrogatory
16   third party delivery of ballots outside of that         16     responses. So I just want to put that objection
17   provided for. This case, I believe, also carved out     17     on the record before you begin your questioning.
18   an exception. Again, I am not the lawyer here. So       18      Q Mr. Marks -- Ray, if you could pull up
19   this is my opinion.                                     19   JM11.
20           There was a discussion in the court's           20          Mr. Marks, you have in front of you what
21   opinion regarding the DiPietri case from Philadelphia   21   has been marked Exhibit 7, as I indicated on the
22   back in the 1990s. And my recollection is the court     22   record was a copy of Montour County board of elections
23   carved out an exception for voters with disabilities.   23   answers to plaintiffs' set of written interrogatories
24       Q Setting aside disabled voters, isn't it           24   and requests for production of documents.
25   true counties are still engaging and permitting third   25          Have you seen this document before?




                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
 Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 7 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                                   16 (Pages 58 to 61)
                                              Page 58                                                       Page 60
 1       A I have not. No.                                     1       A Okay. I think there is some context that
 2       Q If you look on page 7 of the document.              2   might be missed. We will start with bullet 3.
 3   There is an interrogatory that asked Montour County to    3       Q It says, quote, "Montour County has in the
 4   identify whether third parties may deliver in-person      4   past allowed a nursing home representative to both
 5   absentee and mail-in ballots cast by non-disabled         5   pick up applications and deliver voted ballots. Past
 6   electors.                                                 6   practice has also been to allow spouses to deliver a
 7          Do you see that question? Page 7.                  7   voted ballot back to the board of elections. Montour
 8          Ray, could you turn to page 7, please?             8   County is considering whether to change this practice
 9          Can you highlight and cull out -- it should        9   for the November 3rd, 2020 general election."
10   be the fourth line from the bottom. Mr. Marks, you       10           Did I read that correctly?
11   may be able to see it on the screen better.              11       A You did, yes.
12          Do you see that question?                         12       Q Were you aware of the fact Montour County
13       A This is question No. 3 on page 7.                  13   has since 2004 allowed spouses to deliver voted
14       Q Question 3, page 7.                                14   ballots?
15       A Okay. You are asking the county to                 15           MR. BRIER: Objection to form. Where does
16   identify all procedures, practices, rules, regulations   16      it say since 2004? Note my objection. You can
17   and/or instructions that the county implemented or       17      answer.
18   followed or communicated in the June 2nd primary         18       A Yes. It doesn't specify how long in the
19   election, and all of the procedures, practices, rules,   19   past. But yes, it appears that the county has allowed
20   regulations, and/or instructions, that you intend to     20   spouses to deliver ballots. I don't know -- I'm
21   implement or communicate in the November 3rd general     21   scanning through the bullets here. I don't know if
22   election concerning or relating to the return of         22   there is additional context about whether those
23   delivery by electors of voted absentee and/or mail-in    23   spouses are voters with disabilities or not.
24   ballots including, without limitation, whether franked   24       Q The question that was asked was the third
25   or prepay the postage for any and all absentee and/or    25   party delivery of non-disabled voters' ballots.


                                              Page 59                                                       Page 61
 1   mail-in ballots and/or whether third parties may          1   Correct?
 2   deliver in person absentee and/or mail-in ballots cast    2      A Right. Yes. Assuming they answered it
 3   by non-disabled electors. And if there are any            3   accurately with that in mind, it appears they allowed
 4   differences, please identify the reasons why you are      4   spouses to deliver ballots. Again, there is really no
 5   making a change in such procedures, practices, rules,     5   time frame or any kind of idea of the volume or how
 6   regulations and instruction for the November general      6   long this practice has been in place.
 7   election.                                                 7      Q Well, as Deputy Secretary have you ever
 8       Q On page 8 is Montour's answer to this, or           8   asked Montour County about whether they have barred
 9   where it begins.                                          9   third party delivery of absentee ballots and mail-in
10           Correct?                                         10   ballots?
11       A Yes. It appears.                                   11      A Well, we provided guidance that third party
12           It starts with Montour County objects to         12   delivery with the exception of ballots from voters
13   this interrogatory as overly broad. So yes, that         13   with disabilities is barred. I believe we cited the
14   appears to be their answer.                              14   Supreme Court decision that we reviewed earlier.
15       Q You see down at the bottom where it says           15          And we did ask counties in the context of
16   for the June 2nd, 2020 primary election? Then there      16   our Act 35 report whether there was -- whether ballots
17   are a number of bullet points. Correct?                  17   were delivered in a method other than those authorized
18       A Yes.                                               18   by the statute.
19       Q If you could turn to page 9. Take a look           19          I don't recall -- I know there were some
20   at the -- should be the third bullet point. The          20   counties who indicated that people attempted to
21   second on that page.                                     21   deliver ballots on behalf of other voters. I can't
22       A Shouldn't we read -- this is all one               22   recall what county is one of them.
23   answer. Shouldn't we read starting with bullet 1?        23      Q Montour County also says they allowed
24       Q I just want to point out the one that deals        24   nursing home administrator to deliver voter ballots.
25   with third party delivery.                               25   Correct?



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
 Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 8 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                                   17 (Pages 62 to 65)
                                               Page 62                                                      Page 64
 1       A Yes. That is in the first line of that              1           MR. BRIER: Which one am I looking for?
 2   bullet.                                                   2      JM --
 3       Q Do you know how long that practice has been         3           MR. HICKS: 12.
 4   going on?                                                 4           MR. BRIER: Thank you. I see it now.
 5       A I do not. No.                                       5       Q Exhibit 8 -- is Exhibit 8 the Act 35 report
 6       Q Do you know how many ballots have been              6   you referred to earlier?
 7   delivered by this nursing home representative over the    7       A Yes. It appears to be.
 8   years?                                                    8       Q I want to turn your attention to page 39 of
 9       A I do not.                                           9   the report. While he is pulling that up, what actual
10       Q Has anybody from Department of State told          10   involvement did you have in the report's preparation?
11   Montour County to stop this practice of allowing third   11       A Well, I drafted some sections of the
12   party delivery of absentee or mail-in ballots?           12   report.
13       A Well, we told all counties that third party        13       Q Which sections?
14   delivery of absentee and mail-in ballots for             14       A I drafted portions of this section. And I
15   non-disabled voters is not authorized. This is the       15   believe on issues or incidents involving voting
16   first time I saw this document. So I actually have to    16   machines.
17   contact the county, look into it to ensure that they     17       Q Who else was involved in the preparation of
18   answered the question as it was asked.                   18   the Act 35 report?
19           I can certainly see in the case of a             19       A There were a number of people involved in
20   nursing home representative, that perhaps the voters     20   the preparation and review, including individuals from
21   in that location are, in fact, voters with               21   our policy office, our legislative office. As well as
22   disabilities. But assuming that they are not, then       22   individuals who worked in the three bureaus, two of
23   our historical guidance is not being followed by         23   the three bureaus, election security and technology,
24   Montour County.                                          24   and election services and notaries.
25       Q When is the last time the Department of            25       Q Did Secretary Boockvar have any involvement


                                               Page 63                                                      Page 65
 1   State issued guidance reminding the county boards that    1   in the preparation of this report?
 2   third party delivery of absentee or mail-in ballots       2       A She reviewed the report. Yes.
 3   for non-disabled voters is prohibited?                    3       Q Did she make any changes to the report
 4       A I don't recall, off the top of my head,             4   before it was issued?
 5   when we most recently circulated it.                      5       A I believe she may have made some edits to
 6       Q You are aware of the fact, however, Montour         6   the report before it was issued.
 7   County isn't the only one -- the only county to permit    7       Q What edits did Secretary Boockvar make?
 8   third party delivery of non-disabled voter ballots.       8       A I don't recall all of the various edits
 9   Correct?                                                  9   that were made to the report. There would have been
10       A I am not aware of that. No.                        10   typographical errors that were corrected. There would
11       Q Did you have any involvement -- you                11   have been wording changes. Formatting changes. But I
12   mentioned the Act 35 report. Do you have any             12   can't recall -- as I said, there were a number of
13   involvement in the preparation of that report?           13   people editing the document. So there were quite a
14       A I did. Yes.                                        14   few edits as the document was being prepared. I don't
15       Q I will show you what we will mark Exhibit          15   recall all of them.
16   8.                                                       16       Q Do you have those edits? The electronic
17          (Thereupon, Exhibit No. 8 was marked for          17   versions of all those edits?
18      identification.)                                      18       A I don't know that I have an electronic
19       Q If you could pull up JM12.                         19   version of all of the edits. No.
20          Mr. Marks, is this the Act 35 report you          20       Q Does somebody at the Department of State
21   referred to earlier?                                     21   have the electronic copies of all the various versions
22          MR. BRIER: We are waiting for it to come          22   of this Act 35 report?
23      through.                                              23       A I would have to check to find out if there
24       Q It was sent to you five or ten minutes ago.        24   was a record of that.
25   It was during the break.                                 25       Q Do you know why the various versions of the



                       Johnstown - Erie - Pittsburgh - Greensburg
                                     866-565-1929
 Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 9 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                                   18 (Pages 66 to 69)
                                               Page 66                                                      Page 68
 1   Act 35 report have not been produced in discovery?        1   sentence in.
 2           MR. BRIER: Counsel, I can answer the              2      Q Who from Lycoming County reported this
 3      question. Because the final report is what was         3   incident?
 4      issued and is public. A public report. It is           4      A I would think it would have been the
 5      what the court understood we were issuing.             5   election director. As required by Act 35, we provided
 6           MR. HICKS: Are you asserting a privilege          6   a mechanism for counties to respond to the various
 7      to the ESI versions of the report?                     7   requests for information, and that consists of a
 8           MR. BRIER: If you are making a request, I         8   survey.
 9      will take it under consideration.                      9      Q Is the elections director for Lycoming
10           MR. HICKS: It was already a written              10   County Forrest Lehman?
11      request, it was provided as part of the discovery     11      A He is, yes.
12      request, we requested all copies of the drafts of     12      Q Did you have any conversations with
13      this report.                                          13   Mr. Lehman about this particular incident?
14           MR. BRIER: We will take that under               14      A I don't recall having a direct conversation
15      consideration.                                        15   with Mr. Lehman about this specific incident. No.
16       Q Mr. Marks, to the best of your knowledge,          16      Q Who told the Department of State that the
17   there are drafts of this report that were edited and     17   county was taking steps to ensure that its staff
18   marked up before it was finally published. Correct?      18   doesn't accept this type of delivery in the future?
19       A Yes. Before it was finalized, it was a             19      A That was their response in the survey, as I
20   shared document that was being edited by various         20   recall.
21   individuals.                                             21      Q As Deputy Secretary, you haven't confirmed
22       Q According to your prior testimony, you said        22   directly with Lycoming County whether that response is
23   you had involvement in the section of the report         23   accurate?
24   titled "Review of actions taken." Is that correct?       24      A I haven't personally confirmed it with
25       A Yes.                                               25   Lycoming County.


                                               Page 67                                                      Page 69
 1      Q And that begins on page 38 and carries over          1       Q Has anybody in your staff confirmed that
 2   to page 39. Correct?                                      2   with Lycoming County?
 3      A That's correct. Yes.                                 3       A I believe we do have individuals who are
 4      Q If we look at the top of page 39, please.            4   sort of county liaisons, they are points of contact
 5      A Okay.                                                5   for each county. But the survey response was actually
 6      Q Is there a reference on the second to last           6   very explicit that the county had taken steps to
 7   sentence of the first paragraph that Lycoming County      7   ensure it would not occur in the future.
 8   also reported that approximately 20 ballots were being    8       Q Mr. Marks, do you think it is appropriate
 9   delivered -- had been delivered by voters' spouses?       9   for county boards of election, whenever they are
10      A Yes. It also goes on to say that the                10   confronted with a situation where somebody is
11   county took steps to ensure that its staff no longer     11   delivering a non-disabled voter's ballot, which is not
12   accepts that type of delivery in the future.             12   their own, to tell that voter that they should just
13      Q Do you know how long Lycoming County had            13   simply go to the post office and drop the ballot in
14   been allowing third party delivery of non-disabled       14   the mailbox?
15   voter ballots prior to the June 2020 primary?            15       A No. As noted in this report, the counties
16      A I don't. As I understand it, I don't                16   that did have these occurrences, Mercer County being
17   believe that it has been a historical practice. It       17   the other one, they indicated that the ballots would
18   sounded like this was an employee of the county          18   not be counted. Because they were returned in a
19   election office, who was allowing that. I don't          19   method that was not authorized by statute.
20   recall that it has been a longstanding practice.         20       Q Would you agree with me that it is
21      Q Did you actually -- were you the one who            21   inappropriate for a county board of election officer
22   put in this sentence about Lycoming County reporting     22   to tell somebody, who is delivering somebody else's
23   the approximately 20 ballots being delivered by          23   voter ballot, to just simply go to the post office and
24   voters' spouses?                                         24   drop it in the mailbox? You think that is clearly a
25      A I don't recall. I may have put this                 25   violation of the election code. Correct?



                       Johnstown - Erie - Pittsburgh - Greensburg
                                     866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 10 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                                   19 (Pages 70 to 73)
                                               Page 70                                                       Page 72
 1       A Yes. If it is not the voter's own ballot,           1      Q So in your opinion, Mr. Marks, what
 2   then yes, I would not instruct that individual to         2   Columbia County is doing in terms of permitting third
 3   insert that in the mailbox.                               3   party delivery of ballots is in violation of the
 4       Q As you understand it, the Supreme Court was         4   election code. Correct?
 5   quite clear in 2004 that third party delivery, whether    5      A If they are directing people, who are
 6   to the mailbox or to the county election office, is       6   returning someone else's ballot, to go to the post
 7   not permitted. Correct?                                   7   office to mail the ballot, then yes. It looks like
 8       A That's correct. Yes.                                8   the county was attempting to do its due diligence in
 9       Q Let me show you what we marked as Exhibit           9   this regard. But didn't quite get it right.
10   9.                                                       10      Q Isn't it also true many county boards of
11       A Again, the court did carve out exceptions          11   election don't actually have procedures in place to
12   for voters with disabilities.                            12   verify the person returning a ballot is the
13       Q Right. My question was non-disabled                13   non-disabled voter who has cast the ballot?
14   voters.                                                  14      A I'm sorry. I didn't catch -- you are
15       A Correct.                                           15   asking --
16       Q I will show you what has been marked               16      Q I will reask it. Isn't it true many county
17   Exhibit 9.                                               17   election boards actually have no procedures in place
18           (Thereupon, Exhibit No. 9 was marked for         18   to verify that the person returning a ballot is the
19      identification.)                                      19   non-disabled person who voted the ballot?
20       Q Ray, if you could pull up JM13, please?            20      A I don't know. I don't know whether that is
21           Mr. Marks, showing you what has been marked      21   true or not.
22   Exhibit 9. This is a set of answers by the defendant     22      Q In the Act 35 response -- survey responses,
23   Columbia County board of elections to the                23   didn't many of the county boards of election indicate
24   interrogatories filed in this case. Have you ever        24   they have no procedures in place to verify who is
25   seen this document before?                               25   delivering the ballot?


                                               Page 71                                                       Page 73
 1       A I have not. No.                                     1       A I don't recall that. No.
 2       Q Please jump again to page 8. We see                 2       Q Mr. Marks, I mean it has been since 2004
 3   interrogatory 3. Which is the same interrogatory that     3   when the Pennsylvania Supreme Court issued its
 4   was directed to Montour County. Is that correct?          4   opinion. You said the Department of State has issued
 5   Page 7.                                                   5   guidelines.
 6       A Yes. It starts at the bottom of page 7.             6           What guidelines did the Department of State
 7       Q At the top of page 8 starts Columbia                7   issue after the 2004 decision to make certain that the
 8   County's objections and then answer. Correct?             8   county boards of election would not be accepting third
 9       A Yes.                                                9   party delivery of non-disabled voters' ballots
10       Q That goes over on to page 9. Correct?              10   including in the June 2nd, 2020 primary election?
11       A Yes. Starts on page 8, I believe, with             11       A Well, we issued direction to the counties
12   Columbia County followed the applicable laws contained   12   after the 2004 decision that merely outlined under
13   in the Pennsylvania election code. Another list of       13   what circumstances, what the one exception to the rule
14   bullets.                                                 14   was.
15       Q And for the June 2nd, 2020 primary the last        15           And the expectation is counties would be
16   bullet that Columbia County says or provided says,       16   following the -- that would -- whereby an individual
17   quote, "In accordance with the election code and         17   who was delivering a ballot on behalf of a voter with
18   related law and guidance, Columbia County asked          18   a disability was duly designated by that voter to
19   individuals that come to our counter whether they are    19   deliver their ballot on their behalf.
20   delivering their own ballot. If the individual           20       Q When was this guidance issued by the
21   indicates that the ballot is not theirs, Columbia        21   Department of State?
22   County directs them to the Bloomberg post office to      22       A I don't recall the exact date and when the
23   mail the ballot."                                        23   guidance was issued.
24           Did I read that correctly?                       24           I'm sure it's been circulated and issued to
25       A You did.                                           25   the counties multiple times since 2004. But I



                       Johnstown - Erie - Pittsburgh - Greensburg
                                     866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 11 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                                  20 (Pages 74 to 77)
                                              Page 74                                                      Page 76
 1   couldn't give you a list of dates.                       1   an elector still have to mark his ballot in secret?
 2      Q Was it included in any guidance involving           2       A Yes.
 3   Act 77?                                                  3       Q Does an elector still have to place that
 4      A I would have to doublecheck. I don't                4   marked ballot in a secrecy envelope and securely seal
 5   recall if that was explicitly included in previous       5   it?
 6   versions of the Act 77 guidance.                         6       A Yes. You are referring to subsection A,
 7      Q Now, in 2019, the General Assembly enacted          7   where it talks about the voter marking. Yes. It also
 8   Act 77 as an amendment to the election code. Correct?    8   requires them to mark it in black lead pencil,
 9      A That's correct. Yes.                                9   indelible pencil or blue ink. So there is a number of
10      Q Act 77 did not eliminate absentee voting.          10   things in subsection A.
11   Correct?                                                11       Q And under the current version of
12      A It did not. Correct.                               12   3146.6A, the voter is required to place that sealed
13      Q Instead it added an alternative to voting          13   secrecy envelope in the outer envelope on which is
14   known as non-excuse mail-in voting. Correct?            14   printed both the elector's declaration and the address
15      A Actually, I believe they call it mail-in           15   of the elector's county election board.
16   balloting or mail-in voting.                            16           Correct?
17      Q Do you agree with me the difference between        17       A Yes. It directs the voter to enclose their
18   absentee voting and mail-in voting is that mail-in      18   absentee ballot in the inner envelope, and that is
19   voting doesn't require an excuse for the request for    19   enclosed then in the outer or the declaration
20   the mail-in ballot?                                     20   envelope.
21      A Correct. It doesn't require the voter to           21       Q Under the current section of 3146.6A, the
22   provide a reason on their application. Otherwise, the   22   elector is still required to fill out, date and sign
23   process is the same. The same application process.      23   the declaration printed on the envelope and securely
24   The same identification requirement. The same           24   seal that outside envelope. Correct?
25   verification process applies.                           25       A That's correct. Yes.


                                              Page 75                                                      Page 77
 1           But that is the one difference is that on a      1       Q And under the current version of
 2   mail-in ballot request, as opposed to an absentee        2   3146.6A, the elector is still required to send the
 3   request, the voter does not have to supply a reason      3   completed or voted ballot back by mail or delivered in
 4   for voting the ballot.                                   4   person to their said county board of election.
 5       Q Let me show you what we will mark as               5   Correct?
 6   Exhibit 10.                                              6       A That's correct. Yes.
 7           (Thereupon, Exhibit No. 10 was marked for        7       Q Would you agree with me that the only
 8      identification.)                                      8   change that Act 77 made to the former 3146.6 section
 9       Q Ray, if you could pull up JM14.                    9   is the introductory paragraph or the introductory
10           What has been marked as Exhibit 10, is that     10   sentence, where it defines the time when that absentee
11   a current version of codified section 3146.6?           11   ballot has to be returned?
12       A No. This is 3150.16.                              12       A I don't have the legislative markup in
13           VIDEOGRAPHER: What one do you want him to       13   front of me. But my recollection is that was the only
14      look at?                                             14   substantive change was the deadline to return the
15       Q Should be codified section 3146.6, should         15   ballot.
16   be JM14.                                                16       Q So you will agree with me that the language
17       A Okay. Yes. I have it now.                         17   about what an elector shall do in order to cast an
18       Q Mr. Marks, would you agree with me -- first       18   absentee ballot that was in existence before the
19   off, let me ask you, are you familiar with this         19   Pennsylvania Supreme Court 2004 opinion is still in
20   particular section of the election code?                20   existence today. Correct?
21       A I am. Yes.                                        21           MR. BRIER: Objection. I think you are
22       Q Have you reviewed it since it was placed          22      asking for a legal opinion.
23   into the election code in 2019?                         23       A The statute has not been changed. I know
24       A I have. Yes.                                      24   there has been additional case law I think on the ink
25       Q Under the current version of 3146.6, does         25   question specifically. But the statute itself has not



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 12 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                                   21 (Pages 78 to 81)
                                              Page 78                                                       Page 80
 1   changed. Correct.                                         1   believe the answer is yes. But I will confirm it.
 2       Q The case law on the ink question was with a         2       Q I didn't hear your answer?
 3   case that was decided years before the 2004 decision.     3       A Yes. I'm sorry.
 4   Correct?                                                  4       Q In terms of the procedure between whether
 5       A I believe that is correct. I don't recall           5   you vote absentee, or whether you do mail-in, the
 6   the dates. The notes of decision aren't included. So      6   elector is being asked to do all of the same things in
 7   I can't check them. But yes, I believe that did           7   order to properly cast that ballot. Correct?
 8   predate the Supreme Court decision.                       8       A That's correct. Yes.
 9       Q And under Act 77, the current section of            9       Q Section 3150.16A, the legislature again
10   3146.6A still uses the word "shall" for all those        10   uses the word "shall" instead of "may." Correct?
11   things that an elector must do in order to cast an       11       A Talking about second line of that section
12   absentee ballot. Correct?                                12   where it says mail-in elector shall, which precedes
13       A Yes. It does say the elector shall.                13   those various things.
14       Q Now, let me show you what we will mark as          14       Q Yes. It uses "shall," looks like a total
15   Exhibit 11.                                              15   of five times?
16           (Thereupon, Exhibit No. 11 was marked for        16       A Yes.
17      identification.)                                      17       Q As part of Act 77, there is a provision
18           MR. BRIER: Which one is it, please?              18   under the election code that pertains to the counting
19       Q The codified section 3150.16. That should          19   of absentee and mail-in ballots. Correct?
20   be JM15.                                                 20       A That's correct. Yes.
21           MR. BRIER: And it is Exhibit 11?                 21       Q Just so we have a comparison, let me first
22           MR. HICKS: Yes.                                  22   show you JM10.
23       Q Mr. Marks, are you familiar with what has          23          MR. BRIER: Which one is JM10?
24   been marked Exhibit No. 11?                              24          MR. HICKS: JM10 is the old version of
25       A I am. Yes. This is section 3150.16 of              25      3146.8.


                                              Page 79                                                       Page 81
 1   Title 25.                                                 1          MR. BRIER: This is going to be an exhibit?
 2       Q Section 3150.16 of the election code, that          2          MR. HICKS: That will be Exhibit 12.
 3   is the provision that deals with the mail-in voting       3          (Thereupon, Exhibit No. 12 was marked for
 4   option?                                                   4      identification.)
 5       A It is. Yes.                                         5       Q Mr. Marks, you have been shown what has
 6       Q Under subparagraph A, does that provision           6   been marked Exhibit 12, which has actually also been
 7   provide what the legislature requires an elector to do    7   marked JM10. Mr. Marks, are you familiar with this
 8   in order to properly cast a mail-in ballot?               8   version of codified section 3146.8 of the election
 9       A It references what a mail-in elector shall          9   code?
10   do once he or she has received their ballot. Yes.        10       A I am. Yes.
11       Q And does the language in 3150.16A track the        11       Q If you go to the last page of the exhibit.
12   language in 3146.6A regarding absentee balloting?        12   You will see under the -- after the language of the
13           MR. BRIER: Objection. I don't think that         13   statute, we see the reference to the election code
14      is a fair question.                                   14   section number as being 1308. Is that correct?
15       A If you are asking are the procedures               15       A That's correct. Yes.
16   essentially the same, then the answer is yes. The        16       Q But it has been codified as 3146.8.
17   process by which a voter votes the ballot, inserts it    17   Correct?
18   in the envelopes, that procedure as outlined here is     18       A Right.
19   basically virtually identical to that outlined for       19       Q The title for this particular statute is
20   absentee balloting, yes.                                 20   called "Canvassing of official absentee ballots."
21       Q In fact, isn't the language exactly the            21   Correct?
22   same in terms of beginning with elector shall in         22       A That's correct. Yes.
23   secret proceed to mark the ballot only in black lead     23       Q And this particular section or this
24   pencil, and going all the way to the end?                24   particular codified section had a subsection E; is
25       A I will have to do a comparison here. I             25   that correct?



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 13 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                               29 (Pages 110 to 113)
                                             Page 110                                                      Page 112
 1   about how to cast a vote in their county on their         1   county election officers. Correct?
 2   county's particular voting system, would go to that       2       A Correct.
 3   page, PA site.                                            3       Q "In addition to CEOs, counties may provide
 4           Yes, you are correct. This document does          4   for other secure ballot collection locations that the
 5   not provide information about voters -- doesn't           5   county deems appropriate to accommodate in-person
 6   provide information to voters about casting their         6   return of voted mail-in and absentee ballots."
 7   ballot.                                                   7   Correct?
 8      Q It also doesn't provide that information to          8       A Correct.
 9   the county board of elections, correct?                   9       Q What section of the election code as
10           This document doesn't tell the county board      10   amended by Act 77 provides for the other secure ballot
11   of elections that in order for an absentee or mail-in    11   locations?
12   ballot to be properly cast and counted, certain things   12       A Well, I believe the county would have the
13   have to be done. Correct?                                13   authority under their general authority, that we
14      A I don't believe -- I have to read the whole         14   reviewed earlier, to provide different mechanisms by
15   document. But I don't believe this document does.        15   which voters could return their ballots to the custody
16   No.                                                      16   of the county board of elections.
17      Q And then the next section of the document           17       Q Prior to Act 77, had any county used a,
18   starts page 3. That is the mail-in and absentee          18   quote, "other secure ballot collection location," in
19   ballot application process. Correct?                     19   order to collect absentee ballots?
20      A Correct.                                            20       A My recollection, I can't speak for every
21      Q That carries all the way over to page 5.            21   county. I believe Erie County had a box in their
22   Correct?                                                 22   office at the front counter that they used to drop off
23      A Correct.                                            23   their ballots in person.
24      Q At which point, then, there is the next             24       Q How many years had Erie County been using
25   section, the last section of the document is dealing     25   this box?


                                             Page 111                                                      Page 113
 1   with mail-in and absentee ballots and their delivery.     1       A I don't recall.
 2   Correct?                                                  2       Q Is there any languages in the Act 77 which
 3       A That's correct. Yes.                                3   authorizes the use of other secure ballot collection
 4       Q You have two sections, one called a                 4   locations?
 5   delivery, one called a collection. Correct?               5       A I don't believe the statute explicitly
 6       A Yes. Correct.                                       6   provides for the use of that. But it does authorize
 7       Q In neither of those sections is there any           7   the county commissioners, or whoever the authority is
 8   statement by the Department of State that third party     8   to provide for small county election offices.
 9   delivery of non-disabled voters' voted ballots is         9           And again, it provides each county board of
10   prohibited?                                              10   elections the general authority to issue rules and
11       A I don't see anything in that section. No.          11   regulations for voting machine custodian for poll
12       Q Is there anything in this last section of          12   workers as well as for electors.
13   the guidance, which talks about when a county should     13           But in this case, I believe the county
14   count or whether -- strike that.                         14   board of elections has the authority to -- for
15          Is there anything in this last section of         15   alternative means for individuals to return their
16   the guidance, which provides the counties any guidance   16   ballots in person to the custody of the county board
17   as to whether an absentee or mail-in ballot, when it     17   of elections.
18   is voted, has actually been properly cast?               18           The county board of elections isn't a
19          MR. BRIER: Objection to form.                     19   place. It's a body.
20       A No. I think this guidance was largely              20       Q Isn't it true that the Pennsylvania
21   aimed at the application and return process. So no,      21   Department of State website identifies the addresses
22   it does not.                                             22   for each of the county boards of election?
23       Q Now, on page 5 of the document under the           23       A Yes. It identifies the address for each
24   heading "Collection of mail-in and absentee ballots,"    24   county boards of election.
25   it says, quote, "in addition to CEOs," and CEOs means    25       Q Isn't it also true that on the application



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 14 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                              30 (Pages 114 to 117)
                                             Page 114                                                      Page 116
 1   to submit your mail-in ballot, the county -- the          1      answered.
 2   Pennsylvania Department of State website identifies,      2       A The answer is no. That term is not used in
 3   again, the address for the county board of election?      3   the election code. But the county within their
 4       A It provides the mailing address for the             4   discretion can provide for other county election
 5   county board of elections, yes.                           5   offices, and can provide for rules and regulations
 6       Q Isn't it also true that on the ballot, the          6   governing how electors return their ballots. I
 7   return envelope for the ballot, there is again the        7   believe that is within the purview of the county board
 8   return address for the county board of elections.         8   of elections.
 9   Correct?                                                  9           MR. BRIER: Ron, it is almost 12:30. Do
10       A That's correct.                                    10      you want to take a break? What are your plans?
11       Q Now, prior to Act 77, if it's your belief          11      We can go off the record if you want.
12   county boards of election could adopt or enact other     12       Q Let me finish with this particular
13   location, why wasn't it done before Act 77?              13   document. Then we will take a break.
14           MR. BRIER: Objection to form. And                14           As I understand your testimony, Mr. Marks,
15      objection to the hypothetical. How does he know       15   you are relying on the provision under the county
16      why 67 counties do things?                            16   board of election powers, 2642F, to make rules,
17       Q You can answer my question.                        17   regulations and policies. Correct?
18       A I mean, I'm not sure Act 77 was the                18           MR. BRIER: Objection to form.
19   trigger. But certainly Act 77 providing for mail-in      19       A That is -- yes, again, I'm not the
20   balloting increased the percentage of ballots that       20   attorney. But yes, that is my layman's understanding
21   would be coming in by mail or in person.                 21   of that provision.
22           COVID-19, I think, was really the trigger        22           And also the provision that provides for
23   in a lot of counties, because we expected a larger       23   the county to -- in addition to office at the county
24   volume as a result of the General Assembly's enactment   24   seat, to provide for other offices, as they deem
25   of mail-in balloting and Act 77.                         25   necessary throughout the county.


                                             Page 115                                                      Page 117
 1           I don't think anybody anticipated that by         1       Q And is that a provision in the election
 2   the middle of March, we would be in the midst of a        2   code?
 3   global pandemic that would significantly impact           3       A It is. Yes.
 4   voters' attitudes about showing up in person to vote      4       Q What section of the election code provides
 5   on Election Day.                                          5   for that?
 6           So certainly, the volume, which in the            6       A You are quizzing me now, counselor.
 7   primary was well over a million voters who availed        7           It's in the section, I believe, that talks
 8   themselves of that option created some statistical        8   about expenses of the county board of elections. And
 9   challenges for counties and for voters, and counties      9   it basically imposes upon the -- I don't recall the
10   appropriately responded to that need.                    10   section number.
11       Q Is there any pandemic exception under the          11           But it imposes upon whoever holds the purse
12   election code?                                           12   strings in the county to provide for offices not only
13       A Any pandemic exception to what?                    13   in facilities not only at the county seat, but also at
14       Q To the provisions of the election code?            14   other such locations as the county deems necessary.
15       A I don't know that there are any                    15       Q On page 5 at the bottom, in addition to the
16   emergency -- aside from those defined in Act 12          16   reference to other secure ballot locations, you then
17   enacted earlier this year, that were temporary           17   say, quote, "If a county decides to provide for other
18   provisions, I am not aware of any pandemic related       18   ballot collection locations, the county should
19   exceptions in the election code.                         19   consider the following best practices." Correct?
20       Q Can you point to me the specific language          20       A Correct.
21   in the election code which authorizes the county board   21       Q And those practices are then bullet pointed
22   of election to use other secured locations, collection   22   on page 6 of the document. Correct?
23   locations? Are those words anywhere found in the         23       A That's correct. Yes.
24   election code?                                           24       Q And there are seven bullet points that the
25           MR. BRIER: This has been asked and               25   Department of Transportation -- the Department of



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 15 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                              32 (Pages 122 to 125)
                                            Page 122                                                      Page 124
 1   Notaries.                                                1           A-F-T-E-R-N-O-O-N S-E-S-S-I-O-N
 2           It also includes folks in the executive          2           VIDEOGRAPHER: We are now back on the
 3   office and our Office of Chief Counsel.                  3       record. The time is 1:15 and 42 seconds.
 4           MR. BRIER: Ron, how about time for a             4        Q Good afternoon, Mr. Marks.
 5      break?                                                5        A Good afternoon.
 6       Q One last question. With regard to this             6        Q When we broke for lunch, you were talking
 7   January 10, 2020 guidance, at that time COVID wasn't     7   about one of the reasons for the basis for the January
 8   an issue. Was it?                                        8   10th, 2020 guidance was your belief that the expense
 9       A It was not. No.                                    9   provision of the election code authorized the use of
10       Q And so the motivation for the other secure        10   drop boxes.
11   collection locations had nothing to do with COVID.      11           Let me show you what has been marked as
12   Correct?                                                12   Exhibit 16.
13       A Correct. It would have been the Act 77.           13           (Thereupon, Exhibit No. 16 was marked for
14       Q There is nothing, though, in Act 77 that          14       identification.)
15   expressly uses the word "other secure collection        15        Q You have the election code in front of you.
16   locations," correct?                                    16   It's a copy of codified section 2645.
17       A Correct.                                          17           Mr. Marks, can you tell me which provisions
18           I mean, I think we reviewed this. Your          18   of -- first off, is section 2645 the section that you
19   earlier question was about why the counties that used   19   were referring to earlier this morning in terms of a
20   these, why these weren't used more broadly in the       20   justification for the use of drop boxes by county
21   past. And I believe the trigger for that was COVID.     21   board of elections?
22           The trigger for this guidance was Act 77,       22        A Yes. 2645 is the section I was referring
23   just to make sure I'm clear about the distinction.      23   to.
24           MR. BRIER: Let's take a break.                  24        Q What particular language in 2645 are you
25           MR. HICKS: Half hour? 45 minutes?               25   relying upon as a justification for the county board


                                            Page 123                                                      Page 125
 1          MR. BRIER: Yes. Do you have any sense how         1   of elections to use drop boxes?
 2      long you are going to go?                             2        A It doesn't explicitly reference drop boxes.
 3          VIDEOGRAPHER: Stand by. Off the record.           3   But I think, as I said earlier, the counties' general
 4      The time is 12:35 and 56 seconds.                     4   authority in 2642, as well as this, which provides --
 5          (Thereupon, a luncheon recess was taken           5   it is actually subsection B.
 6      from 12:35 p.m. until 1:15 p.m.)                      6            The commissioners or other appropriate
 7                ___                                         7   authorities of the county shall provide the county
 8                                                            8   board with suitable and adequate offices at the county
 9                                                            9   seat, properly furnished for keeping its records,
10                                                           10   holding its public sessions and otherwise performing
11                                                           11   its public duties. And shall, also, provide such
12                                                           12   branch offices for the board in cities other than the
13                                                           13   county seat as may be necessary.
14                                                           14        Q So under that section, which is subsection
15                                                           15   B of 2645, that is the county commissioners are
16                                                           16   basically ordered to provide both at the county seat
17                                                           17   and at branch offices suitable and adequate offices.
18                                                           18   Correct?
19                                                           19        A Yes. That's correct.
20                                                           20        Q And those offices are necessary, they have
21                                                           21   to be properly furnished for keeping of records,
22                                                           22   holding public sessions, and otherwise performing the
23                                                           23   board's public duties. Correct?
24                                                           24        A That's correct. Yes.
25                                                           25        Q Where does it say in there that drop boxes



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 16 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                               33 (Pages 126 to 129)
                                             Page 126                                                     Page 128
 1   can be used in other locations outside the county         1   generally something that is staffed?
 2   board of elections' office?                               2       A Generally, yes.
 3       A As I said, it doesn't explicitly reference          3       Q An office is not a drop box. Correct?
 4   drop boxes. This is sort of the underpinning for the      4           MR. BRIER: Objection. He explained his
 5   idea of county election offices, plural, as opposed to    5      rationale.
 6   singular.                                                 6       Q I asked the question. An office is not a
 7           So I would point that to the general              7   drop box. Correct?
 8   authority of the county board of elections at 2642        8       A Correct.
 9   regarding rules and regulations.                          9       Q A drop box is not an office. Correct?
10           I mean, I will concede you are not going to      10       A Correct.
11   find the term "drop box" here or another section of      11       Q How many counties in Pennsylvania have
12   the election code.                                       12   branch offices for their county board of elections?
13       Q Nor do we see the word "other collection           13       A I don't know off the top of my head how
14   locations." Correct?                                     14   many counties have branch offices. I know many
15       A Correct.                                           15   counties have -- they will have a main county board of
16       Q What 2645B refers to is setting up branch          16   elections office at the county courthouse, voter
17   offices that are fully furnished for the keeping of      17   registration, or some other portion of the county's
18   records, holding public sessions.                        18   election activities housed in an administrative -- I'm
19           Correct?                                         19   hearing a lot of background noise, I'm not sure if you
20           MR. BRIER: Objection. That is not what it        20   are getting my answer.
21      provides. You are asking him for a legal              21       Q I am.
22      opinion.                                              22           MR. BRIER: I think you answered.
23           MR. HICKS: Objection is noted.                   23       A I think if he heard my answer.
24           MR. BRIER: That is not what the statute          24       Q When the January 10th, 2020 guidance was
25      says.                                                 25   rolled out not everyone in the Pennsylvania Department


                                             Page 127                                                     Page 129
 1       A I won't provide a legal opinion. But I              1   of State was made aware of the fact that counties were
 2   don't think it says fully furnished. It says such         2   being told that they could use drop boxes to collect
 3   branch offices for the board in cities other than the     3   absentee and mail-in ballots.
 4   county seat, as may be necessary.                         4           Isn't that correct?
 5       Q But it does require these offices be                5       A You are asking whether everyone that works
 6   established for the keeping of records and holding of     6   in the Department of State was aware of the guidance?
 7   public sessions, correct?                                 7       Q Yes. I will narrow it down. Everybody who
 8           MR. BRIER: Objection. You are asking him          8   had an either direct or indirect report to you within
 9      a legal opinion.                                       9   those three bureaus.
10           MR. HICKS: This is the Deputy Secretary of       10       A I don't know that for sure. But that may
11      elections and commissions. He already                 11   be true.
12      established he reads the election code, and he        12       Q We saw earlier in the morning that there
13      interprets it. I'm asking him for his                 13   was a gentleman by the name of Adam Yake. Are you
14      interpretation.                                       14   familiar with him?
15       Q You understand I am not asking you as a            15       A I am, yes.
16   lawyer. I'm asking you as Deputy Secretary of            16       Q How long has Mr. Yake been working at the
17   elections and commissions in Pennsylvania.               17   Department of State and the Bureau of Elections and
18       A Yes. I can tell you my understanding. My           18   Notaries?
19   understanding is that this does not require that these   19       A I believe he has been working for the
20   branch offices be set up to hold -- keep records, hold   20   Department in that position for probably 17 or 18
21   public sessions. I don't think this imposes that in      21   years.
22   all branch offices. I'm kind of using a common sense     22       Q So he has been at the Department the same
23   approach to this.                                        23   time you have been there?
24           MR. BRIER: You answered the question.            24       A Well, I am dating myself. I was actually
25       Q Would you agree with me an office is               25   at the Department nine years earlier working in the



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 17 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                                  38 (Pages 146 to 149)
                                             Page 146                                                             Page 148
 1          Did I read that correctly?                         1      A    Correct.
 2       A You did. Yes.                                       2      Q    And in this message Mr. Moser is not on the
 3       Q What specs did you provide to Ms. McKinley          3   email chain. Correct?
 4   prior to May 8th, 2020?                                   4     A That's correct. Yes.
 5       A I don't recall that I did. It says "with            5     Q Your message to Ms. McKinley says -- that
 6   the specs you, DOS, provided." So she was referring       6   you sent on May 19th at 8:48 p.m. You say, quote, "I
 7   to something provided by the Department.                  7   wanted to follow up about the drop box to make sure
 8       Q What specs were provided by the Department          8   that the county has also ensured that there is
 9   to Ms. McKinley prior to May 8, 2020?                     9   physical security such as locks and tamper evident
10       A I don't know if she was referring to the           10   seals, and that only authorized election officials
11   guidance from January 10th, or something else.           11   designated by the county board of elections have
12       Q Your reply message is on the second page of        12   access to the keys. What chain of custody will be in
13   the exhibit.                                             13   place to ensure that ballots are properly secured when
14          Correct?                                          14   they are removed from the drop box?"
15       A Correct.                                           15          Did I read that correctly?
16       Q And you sent that on May 14th, 2020 at             16     A You did. Yes.
17   1:30 p.m.                                                17     Q What caused you to send this additional
18          Correct?                                          18   message to Ms. McKinley between May 14th and May 19th?
19       A Correct.                                           19     A Well, just going back through the thread, I
20       Q You included Mr. Moser in that reply               20   am imagining that I was curious about the process the
21   message. Correct?                                        21   county would give. So she described the drop box
22       A Yes. I replied to all.                             22   itself in the previous thread that there was not a
23       Q Your reply says, quote, "I'm sorry that            23   description of the chain of custody. So I imagine I
24   this got lost in the shuffle. Your description gives     24   wanted to follow up to get additional information
25   me confidence that this complies with the election       25   about how the county was going about ensuring that


                                             Page 147                                                             Page 149
 1   code and our guidance related to additional county        1    that was in place.
 2   election offices. It appears to have robust security      2         Q And the additional issue you raised on May
 3   in place to prevent attempts at tampering as well."       3    19th did not involve what efforts Centre County was
 4          Did I read that correctly?                         4    going to take to prohibit third party delivery of
 5       A Correct.                                            5    non-disabled voter ballots. Correct?
 6       Q Now, is there anything in the message that          6         A That's correct. Yes.
 7   was provided to you by Ms. McKinley, or in your reply     7         Q Did you ever get a reply from Ms. McKinley
 8   to her that discusses preventing third party delivery     8    to your May 19, 2020 email message?
 9   of non-disabled voter ballots to this drop box?           9         A I don't recall if I got a written reply.
10       A No. I don't see any reference to that in           10         Q If you could pull up JM22?
11   this email thread.                                       11             (Thereupon, Exhibit No. 20 was marked for
12       Q But you do say on May 14th that you refer          12        identification.)
13   to the ballot drop box as a, quote, "additional county   13         Q We will mark this as Exhibit 20.
14   election office," end quote. Correct?                    14             Mr. Marks, this is a photo we found online
15       A I say that your description gives me               15    in the Centre Daily News. Do you recall, or does this
16   confidence this complies with the election code and      16    picture of the Centre County ballot drop box look
17   our guidance related to additional county election       17    familiar to you?
18   offices.                                                 18         A I don't recall if this specific picture
19       Q Were you intending to imply that a ballot          19    looks familiar to me.
20   drop box is an additional county election office?        20         Q Do you know whether this drop box --
21       A I don't know that I was intending to imply         21         A Drop boxes look the same.
22   that. No.                                                22             Yes, this appears to be the drop box in
23       Q If we take a look at the first page. This          23    front of the administration building in Centre County.
24   is a subsequent email message you sent back to           24    It fits the description in the email thread.
25   Ms. McKinley. Correct?                                   25         Q Is this the drop box that you approved in



                       Johnstown - Erie - Pittsburgh - Greensburg
                                     866-565-1929
 Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 18 of 30

                                  NETWORK DEPOSITION SERVICES
                                    Transcript of Jonathan Marks
                                                                               39 (Pages 150 to 153)
                                                   Page 150                                               Page 152
 1   May 2020 for Centre County to use?                        1       Q This particular drop box appears to be set
 2       A This is a drop box that Centre County               2   outside. Is that correct?
 3   contacted us about. It appears to be, anyway.             3       A Yes. It appears to be outside. My
 4       Q Do you agree with me that this drop box has         4   understanding, again, based on the description in the
 5   no means to prevent anyone from delivering more than      5   email is it was directly outside the administrative
 6   their own ballot?                                         6   office building where the board -- where the board of
 7       A I'm not sure I understand the question.             7   elections offices are contained.
 8           MR. BRIER: If you don't understand it, ask        8       Q Is there anything in this drop box that
 9      him to rephrase it.                                    9   would prevent somebody from spilling liquids into the
10       A Could you rephrase the question?                   10   drop box?
11       Q Is there anything in this drop box which           11       A It would be hard. But it wouldn't be
12   prohibits someone from delivering more than one ballot   12   impossible to put liquids in. It is designed very
13   at a time?                                               13   much like a mailbox, in that it is designed to accept
14       A I know these drop boxes are designed --            14   flat envelopes. But I couldn't say that it would be
15   they are not designed to take large packages. They       15   impossible to put liquid in the box.
16   are designed for mail. So I would expect if somebody     16       Q You agree with me that not all of the
17   tried to insert multiple ballots, they would have to     17   counties that use drop boxes had boxes that were
18   open the door and close it several times.                18   similar to Centre County. Correct?
19       Q For example, there is nothing on this              19           MR. BRIER: I am sorry. I object to form.
20   particular ballot drop box that requires whoever is      20      You lost me. Could you rephrase it, please?
21   approaching the ballot box to key in a voter ID that     21       Q Sure. You agree with me that there was not
22   is keyed directly to the voter of that ballot.           22   one standard drop box being used throughout the
23   Correct?                                                 23   Commonwealth during the 2020 primary. Correct?
24       A No. There is no -- it's a drop box. And            24       A That's correct. Yes. There are a variety
25   as I understand it, based on her description, it was     25   of different drop box designs that are suitable for


                                                   Page 151                                               Page 153
 1   monitored by video surveillance camera, which I don't     1   the purpose. Some obviously are much larger than
 2   think is captured in this picture.                        2   others depending on the volume. But yes, that is
 3     Q Well, anything on the video surveillance              3   correct.
 4   camera, would that have stopped anybody from coming up    4       Q Let me show you what we will mark Exhibit
 5   and dropping off more than one ballot in the box at a     5   21.
 6   time?                                                     6          MR. BRIER: JM23.
 7      A Would it have physically prevented them              7          (Thereupon, Exhibit No. 21 was marked for
 8   from doing that?                                          8      identification.)
 9      Q Correct. Do you see anything that would              9       Q JM23 is a photograph involving Erie County
10   prohibit a person from coming up to this box and         10   drop box. Located outside the Erie County courthouse.
11   dropping in more than one ballot?                        11          Have you seen this picture before?
12      A Again, I don't see anything that would              12       A I have. Yes.
13   physically prevent somebody from putting more than one   13       Q According to the photo caption it says this
14   ballot into the ballot drop box.                         14   is Erie County's new drop box for mailed ballots
15      Q You mentioned that this particular box had          15   located outside the Erie County courthouse on West
16   a video surveillance camera. Have you ever seen the      16   Sixth Street. Does that comport with your knowledge
17   video surveillance of this particular box during its     17   as to where this particular box was placed?
18   time of usage?                                           18       A It does. Yes.
19      A   I have not. No.                                   19       Q Now, this is not the box that you had
20      Q   Have you requested Centre County or any           20   mentioned previously that Erie County had inside its
21   other county that had video surveillance to provide      21   offices. Correct?
22   copies of those video surveillance tapes to the          22       A That's correct. Yes.
23   Department of State, so they could be reviewed?          23       Q The drop box that Erie County had used
24     A We have not requested that, to my                    24   prior to 2020 was inside its office in view of its
25   knowledge.                                               25   election personnel. Correct?



                         Johnstown - Erie - Pittsburgh - Greensburg
                                       866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 19 of 30

                             NETWORK DEPOSITION SERVICES
                               Transcript of Jonathan Marks
                                                                                40 (Pages 154 to 157)
                                            Page 154                                                           Page 156
 1       A As I recall, it was a number of years ago.         1        Q Is this a drop box that the Department of
 2   But as I recall, it was attached sort of like to the     2   State approved for use by Bedford County?
 3   front counter of the office where election staff were    3        A I don't believe the Department, at least my
 4   housed. Yes.                                             4   own recollection the Department did not receive
 5       Q Is there anything in this Erie County drop         5   information about this or review this.
 6   box, that is located outside the Erie County             6        Q You agree with me this particular box is
 7   courthouse, which would prevent a person from            7   less secure than the boxes that were being used by
 8   delivering more than one ballot to the drop box?         8   Centre County and Erie?
 9       A There is nothing that would physically             9        A I don't know that I can tell that entirely
10   prevent somebody from delivering more than one ballot   10   from this picture. It is certainly of a different
11   to the drop box.                                        11   type. It appears to be a ballot box that would be
12       Q This particular -- would you agree with me        12   used in a polling place. So it would have some --
13   it looks a little weathered and worn?                   13   many of the security features -- same security
14           MR. BRIER: Objection. Not by Scranton's         14   features as the drop boxes we just recently reviewed.
15      standards.                                           15           I don't know whether it is fastened to --
16       A Yes. It appears to be a used -- does not          16   it's hard to tell from this picture whether it is
17   appear to be brand new. If that is what you are         17   fastened to anything. It is certainly different than
18   asking.                                                 18   the two we just reviewed.
19       Q Do you know from which manufacturer Erie          19        Q Do you know whether the Bedford County drop
20   County received this particular box?                    20   box was located inside or outside the building?
21       A I don't recall which manufacturer.                21        A I don't know. I can't really tell from
22       Q Did you approve this box before it was used       22   this picture.
23   by Erie County?                                         23        Q You agree with me there is nothing on this
24       A The county did notify us. And we did in           24   particular drop box that would prevent somebody from
25   discussing with the county were assured the county      25   returning more than one ballot for a non-disabled


                                            Page 155                                                           Page 157
 1   took every necessary step to make sure -- I'm hearing    1   voter?
 2   a lot of background noise again.                         2      A Correct. There is nothing that would
 3           But yes, we were, after those discussions,       3   physically prevent somebody from doing that. Yes.
 4   we were assured that the county was taking every step    4      Q If you could go back to Exhibit 18, Ray.
 5   necessary to ensure that the drop box was secure.        5   JM20.
 6       Q Do you know whether Erie County had video          6        Mr. Marks, in your email message to
 7   surveillance on that drop box?                           7   Ms. Humphrey on May 20th, you have nine bulleted items
 8       A I believe they did. Because it is directly         8   as to things that you suggested Bucks County consider
 9   in front of their office. I believe it was subject to    9   or keep in mind in order to provide a box for voters
10   video surveillance. But I would have to doublecheck     10   to return their ballots in person. Correct?
11   that. I don't think it is mentioned explicitly in       11      A   Correct.
12   this news article.                                      12      Q   Missing from your bullet list was not only
13       Q As you sit here today, do you recall              13   the third party delivery, but there was also no
14   reviewing any video surveillance tapes of the Erie      14   mention at this time that ballots should not be
15   County drop box?                                        15   returned after 8:00 p.m. on election night. Correct?
16       A I do not.                                         16      A Correct. Yes.
17       Q Let me show you what we will mark Exhibit         17     Q And did there come a time when you started
18   22. Ray, if you can pull up JM24.                       18   advising the county that they should also consider
19           (Thereupon, Exhibit No. 22 was marked for       19   making certain that they have systems in place to
20      identification.)                                     20   ensure ballots are not dropped off after 8:00 p.m. on
21       Q Mr. Marks, are you aware this is a document       21   election night?
22   also for the record that was produced by Bedford        22      A Yes. I am sure there was a time where we
23   County board of election at BED12? Have you seen this   23   reiterated that requirement.
24   photograph or this box before today?                    24       Q Let me show you what is marked as Exhibit
25       A I don't recall seeing this. No.                   25   23, which will be JM25.




                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 20 of 30

                             NETWORK DEPOSITION SERVICES
                               Transcript of Jonathan Marks
                                                                               42 (Pages 162 to 165)
                                            Page 162                                                      Page 164
 1   non-disabled voters' ballots.                             1   both appear to be ballot envelopes. Yes.
 2       Q Were you aware of the fact that                     2      Q He goes on to say "Doing my civic duty and
 3   Philadelphia had placed signs on its drop boxes that      3   dropping off my votes," plural, "in a designated
 4   said voters must drop off their own ballot?               4   ballot drop box in front of city hall."
 5       A I did not get details about all of the              5          Did I read that correctly?
 6   other locations. But my understanding was that yes,       6      A I'm sorry, I'm missing that.
 7   they did provide signage that indicated that.             7      Q Right below the photograph it says "doing
 8       Q Do you know whether or not that signage was         8   my civic duty and dropping off my votes in a
 9   effective to stop third party delivery of non-disabled    9   designated ballot drop box in front of city hall."
10   voters' ballots?                                         10      A Yes. I see that.
11       A I don't know whether it was effective or           11      Q And the particular box that Philadelphia
12   not.                                                     12   was using actually looks like a mailbox. Correct?
13       Q Let me show you what has been marked               13      A Yes. Very much looks like a mailbox.
14   JM28 -- JM27. We will mark this Exhibit 24.              14      Q There is nothing that stops a voter or any
15           (Thereupon, Exhibit No. 24 was marked for        15   person from dropping off more than one ballot at the
16      identification.)                                      16   time -- at a time. Correct?
17       Q Mr. Marks, this is an article that was             17      A Just like a mailbox, there is nothing that
18   dated August 16, 2020 in the Philadelphia Inquirer.      18   physically prevents someone from dropping off more
19   Do you see -- Ray, if you could move to the second       19   than one.
20   page and highlight the description under the photo.      20      Q There is also nothing with regard to a drop
21   Right underneath. There it is.                           21   box, at least with regard to these drop boxes that
22           According to the description of the photo        22   were being used by the county, that required the
23   it indicates a voter is preparing to drop off their      23   person, whenever they are dropping off their ballot,
24   ballot into a drop box at Philadelphia city hall         24   in order to access the box to enter into any type of
25   during the May primary -- the wrong election.            25   voter specific code. Correct?


                                            Page 163                                                      Page 165
 1           Did you understand that the drop box was --       1      A That is the second time you said that. I
 2   one of the drop boxes Philadelphia was using was a        2   am trying to imagine. It sounds like you are
 3   drop box at the Philadelphia city hall?                   3   imagining there is some sort of key pad or something
 4       A Yes.                                                4   else that would require the voter to enter a
 5       Q If you can take a look on the first page,           5   credential.
 6   which shows the photograph.                               6       Q Correct.
 7       A Yes. I see the photograph.                          7      A I can confirm that that does not exist on
 8       Q Do you see the fact that the voter has two          8   this box or the other ones we discussed.
 9   ballots in her hand?                                      9       Q So in addition to the fact that this
10       A I can't say for sure. But it looks like            10   particular box or the other boxes doesn't prohibit
11   she may have two documents in her hand. It's hard to     11   somebody from dropping off more than one ballot at a
12   tell for certainty.                                      12   time, this particular type of system doesn't even
13       Q Let's take a look at 28A then, which we            13   prevent a person from dropping off somebody else's
14   will mark Exhibit 25.                                    14   ballot without being questioned -- without question.
15           (Thereupon, Exhibit No. 25 was marked for        15   Correct?
16      identification.)                                      16      A Correct.
17       Q Exhibit 25 is a tweet posted outside of            17       Q Are you aware of the fact, for example, in
18   Philadelphia city hall by a person who goes by the       18   Colorado, are you aware of the fact in Colorado
19   name of the Foodie Barrister. Do you see that he         19   whenever they go to vote, and they use drop boxes,
20   posted his location as being Philadelphia city hall,     20   they are required to key in voter ID codes in order to
21   correct?                                                 21   prevent third parties from delivering somebody else's
22       A Correct.                                           22   ballot and voting that ballot?
23       Q In his hand, there is no question he is            23      A I'm not aware if that is universally true
24   holding two ballots. Correct?                            24   in all jurisdictions in Colorado. But I do -- it is
25       A Yes. He is holding two envelopes. They             25   my understanding that some of their drop box -- ballot



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 21 of 30

                             NETWORK DEPOSITION SERVICES
                               Transcript of Jonathan Marks
                                                                              43 (Pages 166 to 169)
                                            Page 166                                                      Page 168
 1   drop off locations do have that additional               1   would infer from that anyway.
 2   requirement.                                             2          I would infer she misses her "I voted"
 3      Q Is there any reason why the Department of           3   sticker, which is just a little sticker that says I
 4   State didn't implement or require that type of           4   voted.
 5   security to ensure that third party delivery of          5       Q Do you agree with me the picture showed one
 6   ballots would not occur?                                 6   person's hand casting two ballots or placing two
 7      A I don't know that the technology is widely          7   ballots in the box?
 8   available. I mean, I can't -- it is certainly an         8       A It is difficult to say for certain. But it
 9   interesting thing to look at.                            9   looks like there may be two documents there.
10      Q Would you agree with me when somebody casts        10       Q Much like the Centre County box, there is
11   two ballots that don't belong to them, they diluted     11   nothing that stops a person from dropping in more than
12   the vote of somebody who only casts one ballot that     12   one ballot into the box at any given time. Correct?
13   belongs to them?                                        13       A Again, yes. Nothing that physically
14           MR. BRIER: I object. You may answer.            14   prevents someone from dropping more than one ballot
15      A Again, I am not a lawyer. I will agree             15   in.
16   that if somebody casts their ballot and another         16       Q And there is also nothing at the Morris
17   voter's ballot, that they are violating the election    17   County drop box which requires a voter to put in any
18   code.                                                   18   type of unique voter ID so they can only deliver their
19      Q Also diluting the vote of somebody who             19   ballot as opposed to somebody else's ballot. Correct?
20   properly complied with the election code. Correct?      20          MR. BRIER: Objection. I think you said
21           MR. BRIER: He just answered the question.       21      Morris County.
22      Q You can answer my question again.                  22       A You meant Montgomery County?
23      A I don't know that that directly dilutes the        23       Q I'm sorry. I meant Montgomery County.
24   vote of another -- as I understand it. Again, I'm not   24   Sorry.
25   an attorney. If my wife took my absentee ballot and     25       A That's correct. Yes.


                                            Page 167                                                      Page 169
 1   drops it in the mail along with hers, I don't know       1       Q Mr. Marks, isn't it true that not all
 2   that I would consider that diluting my vote. But it      2   county board of elections believe that the use of a
 3   certainly would not be authorized by the election        3   drop box was permitted or is permitted under the
 4   code.                                                    4   election code?
 5       Q Let me show you what is marked JM28B. We           5       A I don't know that for sure. But it would
 6   will mark this as Exhibit 26.                            6   not surprise me to learn. I have been doing this for
 7           (Thereupon, Exhibit No. 26 was marked for        7   a long time. It is very rare all 67 county boards of
 8      identification.)                                      8   elections agree on anything.
 9       Q This is another post we found online. This         9       Q Isn't it important to make certain with
10   one here refers to the Montgomery County drop box at    10   regard to delivery of ballots, that each of the
11   One Montgomery Plaza. Would you agree with me this      11   counties have uniform procedures on the collection and
12   box looks very similar to the Centre County box?        12   return of those ballots?
13       A Yes. It does.                                     13          MR. BRIER: Objection. You may answer.
14       Q According to the post, she indicates she          14       A It is. And that is why we issue guidance
15   has voted for Cory and herself. Correct?                15   to counties to ensure that they are doing things
16           MR. BRIER: Objection.                           16   properly.
17       A No. I don't think -- it says "Cory and I          17       Q Because if you don't have uniformity among
18   voted."                                                 18   the collection and return of absentee and mail-in
19       Q It says "I miss my sticker." Correct?             19   ballots, you are violating the one person, one vote
20       A Yes.                                              20   rule.
21       Q She is referring to the fact when you vote        21          Correct?
22   in person you get a sticker or a little card            22          MR. BRIER: Objection. I think you are
23   indicating what your voter ID number was for that       23      asking for a legal opinion. It is not a fair
24   particular day. Correct?                                24      question of this lay witness.
25       A I don't know that. That is not what I             25       Q I'm not asking a legal opinion. This is



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 22 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                               48 (Pages 186 to 189)
                                             Page 186                                                      Page 188
 1   executive board, which is made up of I forget how many    1   where to locate them, and how you make that decision,
 2   members. The county commissioners who serve as            2   whether it is based on geographical, political, racial
 3   members on the executive board. So I'm not sure -- I      3   representation, urban versus rural, et cetera.
 4   don't know the answer to the question. If she is not      4           Correct?
 5   referring to the elections reform committee, I don't      5       A Yes. Correct.
 6   know that she is.                                         6       Q And has anybody at the Department of State
 7           MR. BRIER: You don't know.                        7   ever taken a look at these concerns that were raised
 8           THE WITNESS: I don't know.                        8   by Mr. Lehman?
 9      Q Following the agenda, then, there is a               9           MR. BRIER: Let me just state an objection.
10   document called "comments from Forrest Lehman,"          10      I think the witness testified that there is
11   correct?                                                 11      nobody in the Department involved in this
12      A That's correct. Yes.                                12      meeting. And the witness did not author this
13      Q And Mr. Lehman is the executive director --         13      document.
14   the elections director for Lycoming County. Correct?     14       Q Objection is noted. You can answer my
15      A He is. Yes.                                         15   question.
16      Q And in the first paragraph of his comments          16       A I don't know that -- these are a lot of
17   he refers to drop boxes. Correct?                        17   hypotheticals that are outlined here in this first
18      A Yes. Paragraph 1, he does.                          18   paragraph. Some more plausible than others. But we
19      Q And the first comment he makes about drop           19   have certainly learned lessons from the primary. We
20   boxes is he said, quote, "It would be nice to have       20   also listened to concerns expressed to us by county
21   clarity on the question of whether drop boxes are        21   elected directors and are updating our guidance
22   permitted. I would prefer clarity from the               22   accordingly.
23   GA, General Assembly, but a court will do." Did I        23       Q Well, has the Department of State, as we
24   read that correctly?                                     24   sit here today, issued any guidances to address any of
25      A You did. Yes.                                       25   the concerns Mr. Lehman has raised regarding drop


                                             Page 187                                                      Page 189
 1      Q He then goes on to talk about aside from             1   boxes?
 2   the legality of the drop boxes, there are more, quote,    2       A I believe we are about to issue updated
 3   "troubling logistical problems posed by drop boxes."      3   guidance related to, among other things, ballot drop
 4          Did I read that correctly?                         4   boxes based on lessons learned in the primary. Some
 5      A You did. Yes.                                        5   of these issues -- again, there are a lot of
 6      Q Part of those troubling logistical problems          6   hypotheticals here. So I can't, as I sit here, say
 7   that he raises was how was a county to keep a drop box    7   that it is going to point by point address each one of
 8   secure but accessible by voters. Correct?                 8   these hypothetical things that could happen.
 9      A Correct. Yes.                                        9            But I do believe it addresses many of the
10      Q He also talks about drop boxes could be a           10   questions counties have asked since the date of the
11   target for political sabotage or mean-spirited           11   June 2nd primary.
12   vandalism. Correct?                                      12       Q Is this new guidance going to address where
13      A That's correct. Yes.                                13   to locate these drop boxes and what factors are to be
14      Q He, in fact, references someone could pour          14   used to make that decision?
15   water into a drop box and ruin the ballots inside. He    15            MR. BRIER: I think the particulars are
16   also suggests bodily fluids, gasoline and a lit match.   16      part of deliberative process. So guidance will
17   Correct?                                                 17      be issued. You will have it. I don't think it
18      A Correct.                                            18      is appropriate to explore that until the
19      Q He even comments on the fact you can have           19      Secretary issues it.
20   them monitored by a camera, but that isn't going to      20       Q Is there any reason why the consideration
21   stop the fact the ballots have gotten destroyed.         21   of where to locate them was not addressed back in
22   Correct?                                                 22   January 10, 2020, when the guidance came out then?
23      A Yes. That appears to be his proposition             23            MR. BRIER: Objection. That invades
24   there.                                                   24      deliberative process. The guidance is what it
25      Q He also suggests there is a problem with            25      is. You have it. You are not entitled to



                       Johnstown - Erie - Pittsburgh - Greensburg
                                     866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 23 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                                51 (Pages 198 to 201)
                                             Page 198                                                    Page 200
 1       A Yes. I am actually reading the article. I           1         Q   Let me show you what we will mark Exhibit
 2   just want to make sure I am familiar with the specific    2   31.
 3   incident.                                                 3           (Thereupon, Exhibit No. 31 was marked for
 4       Q Yes.                                                4      identification.)
 5           You see in the second paragraph it                5       Q JM33.
 6   indicates they discovered the ballots when they were      6           Mr. Marks, have you seen Exhibit 31 before?
 7   picking up the first ballot being returned for the        7       A Yes. This appears to be a copy of
 8   2020 presidential primary election?                       8   the list.
 9       A Yes. It says, "The letter stated the                9       Q How was this list compiled?
10   ballots were discovered when picking up the first        10       A I believe it was compiled during outreach
11   ballots returned for the 2020 presidential primary       11   directly with counties.
12   election," meaning what I am gathering from this is      12       Q Who conducted that outreach?
13   that the drop box was not appropriately cleared from     13       A A variety of staff would have conducted the
14   the previous election.                                   14   outreach.
15       Q And then according to the next paragraph,          15       Q When was this list actually published on
16   it indicates there were 574 ballots found in this drop   16   the Pennsylvania Department of State website?
17   box, which was located right outside the Mesa County     17       A I don't recall the exact date.
18   central services building where the election office is   18   Unfortunately, it does not appear the list is dated.
19   located.                                                 19   But I believe it was probably within the last couple
20           Correct?                                         20   of weeks prior to the June 2nd primary.
21       A That's correct. Yes.                               21       Q Would there be any electronic data that
22       Q And then if you take a look at the last            22   would identify precisely when it was posted on the
23   page of the article, they have a copy of the drop box    23   Pennsylvania Department of State website?
24   that was at issue.                                       24       A I would have to look into that, whether we
25       A Yes. There is a photo of presumably the --         25   could ascertain exactly when it was posted.


                                             Page 199                                                    Page 201
 1   it seems to identify that is the drop box that is the     1       Q Would you agree with me this list has been
 2   subject of this article.                                  2   removed from the Department of State website.
 3       Q Did you have any conversations with anyone          3   Correct?
 4   in Colorado about how that occurred? Or how this          4       A That's correct. It is no longer relevant.
 5   issue occurred?                                           5       Q With regard to, for example, Allegheny
 6       A I don't recall having any conversations             6   County, they maintain their drop box in the office
 7   with anyone in Colorado about this specific issue.        7   where the county election department is located.
 8       Q Did you have any conversations with anyone          8   Correct?
 9   within your department to ensure that this type of        9       A Yes.
10   issue doesn't happen in Pennsylvania?                    10       Q And that is the same, also, for Bedford and
11       A Well, yes. I think, again, this issue              11   Bucks. Correct?
12   seemed to be a fairly sort of a no brainer election      12       A Correct. Yes.
13   administration issue.                                    13       Q Chester, on the other hand, had drop boxes
14           And I think that is why we issued guidance       14   in locations where their county board of election
15   prior to the primary, and certainly will be              15   office was not located. Correct?
16   reaffirming it in updated guidance that counties have    16           MR. BRIER: Objection.
17   to have proper chain of custody procedures in place      17       A Well, I will say Bedford, it has Bedford
18   and document those procedures as they are implementing   18   County courthouse, but it appears it was actually at
19   drop boxes in their county.                              19   or in the entrance of the parking garage next to the
20       Q For the June 2020 primary in Pennsylvania,         20   courthouse.
21   did the Department of State maintain a list of those     21           But yes, Chester has a number of locations.
22   counties that used drop boxes?                           22   One being at their government services center. One
23       A We did. We posted a list on our website of         23   being at a public safety training campus.
24   the counties who indicated to us that they were          24       Q Others, looks like three of them -- one was
25   providing drop boxes.                                    25   in a parking lot. Correct? Two of them -- one was at



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 24 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                                  52 (Pages 202 to 205)
                                            Page 202                                                               Page 204
 1   Longwood Garden south parking lot. Correct?               1     A     Yes. At Penn Place. In Wilkes-Barre.
 2      A Correct. Yes.                                        2   Yes.
 3      Q Another one was at --                                3      Q That is not the county board of election
 4      A It appears that the one with Gardens, it             4   office. Correct?
 5   appears it is actually at a test site greeter station,    5     A I would have to -- I would have to check.
 6   which would be I would imagine a small building at the    6   But I don't believe that is where their county
 7   parking lot.                                              7   election office is located.
 8      Q Then there was also one at the Battle of             8          MR. BRIER: I actually believe that is
 9   the Clouds parking lot. Correct?                          9     where it is located. I have been there.
10      A Correct. Yes.                                       10     Q In addition they indicate they had two drop
11      Q So Bedford had theirs in a parking lot.             11   box counters both at post offices. Correct?
12   Correct?                                                 12     A Yes. That appears to be the indication
13          MR. BRIER: Objection.                             13   here. Hazleton and Wilkes-Barre post offices.
14      A It says -- Bedford County says parking              14      Q Do you know whether or not those drop off
15   garage - second floor near courthouse entrance. It       15   counters were manned by anybody from the county board
16   appears it was inside of a parking garage attached to    16   of elections?
17   the courthouse.                                          17      A If they were staffed around the clock or
18      Q That particular one was one that was                18   during business hours for the post office, I don't
19   accessible 24-7 according to the Pennsylvania            19   know that.
20   Department --                                            20     Q Taking a look at Montgomery County, is
21      A Yes. According to the list, yes.                    21   there, in any of the ten addresses that they identify
22      Q Whereas, Allegheny County is only                   22   where they place drop boxes, the address for the
23   accessible during business hours, correct, or certain    23   Montgomery County board of election?
24   designated hours, correct?                               24     A The Swede Street address in Norristown
25      A Correct. Yes.                                       25   sounds familiar. It may be. I don't know if that is


                                            Page 203                                                               Page 205
 1      Q Bucks County only had theirs available               1   where their main office is. But I believe that is one
 2   three days from 7:00 a.m. to 7:00 p.m. Correct?           2   of their county offices.
 3      A Yes. That appears to be the case.                    3       Q What about at Montgomery County community
 4      Q And Chester County also had time                     4   connections office, is that a county board of election
 5   limitations on when their particular drop boxes were      5   office?
 6   available. Correct?                                       6       A It may be a county facility.
 7      A Correct. I'm sorry, that is not correct.             7       Q It's not the county board of election
 8   The first one in reading this, the one at the county      8   office, is it?
 9   government services center was 24-7. The other            9       A I don't know it is the main county board of
10   locations have specific hours.                           10   election office. I don't know whether there are other
11      Q Clinton County had its drop box right               11   county offices inside there other than what is listed
12   outside its elections office, correct?                   12   in the name.
13      A You said Clinton County?                            13       Q What about Green Lane Park, is that an
14      Q Yes.                                                14   office for county board of election?
15      A Yes.                                                15       A I would -- I don't know. I would expect it
16      Q It indicates it was available 24-7.                 16   is not.
17   Correct?                                                 17       Q What about Spring Mill Fire Company, is
18      A Correct.                                            18   that an office of a county board of election?
19      Q Are you aware whether or not Clinton County         19       A No. That would be a fire hall as I
20   had someone watching that box the entire time? 24        20   understand it.
21   hours, seven days a week?                                21       Q What about Wall Park on 600 Church Road, is
22      A I do not know. No.                                  22   that a county board of election office for Montgomery
23      Q Luzerne indicates that they had a drop box          23   County?
24   in Wilkes-Barre Penn Place, 2 North Pennsylvania         24       A I don't believe so, no.
25   Avenue, correct?                                         25       Q Go down to Philadelphia. You see a number



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 25 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                               53 (Pages 206 to 209)
                                            Page 206                                                      Page 208
 1   of both mobile dropoff locations as well as dropoff       1   location for the city commissioner's office, yes.
 2   offices, correct?                                         2      Q If somebody wanted to return their ballot,
 3      A Correct, yes.                                        3   the address that would be -- that was imprinted on the
 4      Q When did Department of State learn that              4   outside declaration envelope would be 520 North
 5   Philadelphia was doing mobile dropoff locations?          5   Columbus Boulevard. Correct?
 6      A It was some time after the May I believe             6      A I don't know if that is correct. I would
 7   24th email regarding the drop box at city hall.           7   have to look at the envelope. I know some counties
 8      Q Would you agree with me this list wasn't             8   actually have a P.O. Box that their mail goes to,
 9   posted on the Pennsylvania Department of State website    9   which may be different than the physical address. I
10   until some time after May 24th, after that               10   am not -- I don't recall if that was the case in
11   conversation?                                            11   Philadelphia or not.
12      A I don't know if the list was posted after           12      Q The other district offices where drop boxes
13   that. But I don't expect that the Philadelphia County    13   were located involved schools and libraries. Correct?
14   specific information at the bottom of this list would    14      A Yes.
15   have been posted prior to then.                          15      Q It shows three libraries, a couple schools,
16      Q According to the Philadelphia mobile                16   and a rec center. Correct?
17   dropoff locations, there were ten mobile dropoff         17      A Correct.
18   locations, correct?                                      18      Q Also drop boxes were placed at elected
19      A Correct.                                            19   officials' district offices, correct?
20      Q Those locations consisted of high schools,          20      A Yes.
21   shopping centers and a PLA center. Correct?              21      Q And you understand under the election code
22      A Correct. As I understand it, this was a             22   that if this was in-person voting, these types of
23   mobile dropoff that would move from one location to      23   places would not be considered appropriate polling
24   the other throughout the city at specific dates and      24   places under the election code. Correct?
25   times.                                                   25          MR. BRIER: Objection.


                                            Page 207                                                      Page 209
 1      Q None of other locations identified on the            1       A Yes. If you are asking whether -- are you
 2   mobile dropoff location represent an office of the        2   talking about the entire list? Or are you talking
 3   county board of elections for Philadelphia County,        3   about the elected officials' district offices,
 4   correct?                                                  4   specifically?
 5      A I don't believe so, no.                              5       Q Talking about specifically the election
 6      Q Taking a look at the drop off locations              6   officials' offices.
 7   underneath that, there is represented to be ten drop      7       A That is correct. They could not serve as a
 8   off boxes that were used in Philadelphia on Election      8   polling place.
 9   Day.                                                      9       Q In fact, it is expressly banned under the
10          Correct?                                          10   election code to have a polling place at elected
11      A Correct.                                            11   officials' offices, correct?
12      Q Only one of those drop boxes was at the             12       A Correct.
13   city commissioner's office. Correct?                     13       Q It is also banned under the election code
14      A Correct. Yes.                                       14   to have elections or a polling place located in a
15      Q I think you testified earlier that the              15   parking lot. Correct?
16   Philadelphia city commissioner's office is the board     16       A I don't know that that is the case. I
17   of elections in Philadelphia County. Correct?            17   think it is banned -- I think the term is vacant lot.
18          MR. BRIER: Objection.                             18   I don't know that I would consider a parking lot a
19      A No. The city commissioners are the board            19   vacant lot.
20   of election. But the city commissioner's office          20       Q Has Pennsylvania ever conducted an election
21   obviously houses the board members.                      21   in a parking lot? Voting in a parking lot?
22      Q So the address that appears there at city           22       A I don't recall. I know the election code
23   commissioner's offers, that is not the address for the   23   does provide for the use of temporary polling places,
24   Philadelphia County board of elections?                  24   which could be staged in a parking lot. I don't
25      A It is the mailing address and physical              25   recall, I know Mercer County was looking at that in



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 26 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                               58 (Pages 226 to 229)
                                            Page 226                                                       Page 228
 1   was appropriate for the board to count them or not.       1       Q I am just asking the question. I'm not
 2           I mean, every board of elections certainly        2   aware of Mifflin County making an edict that absentee
 3   has the authority to adjudicate these matters and to      3   mail-in ballots could be delivered during the June
 4   make decisions. And those can be appealed. Those          4   2020 primary at polling places, are you aware of that?
 5   decisions, whatever they are, can be appealed to the      5       A You and I both. I am also not aware of
 6   Court of Common Pleas. That is how the process works.     6   that.
 7       Q Do you agree with me that under the                 7       Q So we talked previously about whether the
 8   election code as amended by Act 77, electors were told    8   Department of State had published any standards to
 9   to deliver their ballots to the county board of           9   ensure that the 67 counties followed the same rules
10   election by 8:00 p.m. on election night?                 10   concerning counting of absentee or mail-in ballots.
11       A I agree that the election code sets the            11          You do know that in May you did, in fact,
12   deadline for counties to receive voted ballots --        12   issue a directive to all the county boards with regard
13   voted absentee and mail-in ballots at 8:00 p.m. on the   13   to the inner secrecy envelope. Correct?
14   night of the election.                                   14       A I issued an email to the counties
15       Q Doesn't the election code also set the             15   that provided the Department's opinion on the question
16   place of delivery, which is the county boards of         16   of whether those ballots should be counted or not.
17   elections office, correct?                               17       Q What prompted you to issue that email?
18       A Again, I will go back to the beginning, I          18       A As I recall, there was a discussion going
19   don't know that necessarily is a place. The county       19   on that we talked about earlier. And I was alerted by
20   board of elections is a body, that may have multiple     20   actually I believe it was Jerry Feaser of Dauphin
21   places where you can turn your ballot over to the        21   County, that there there was a difference of opinion
22   custody of the county board of elections.                22   on that matter.
23       Q Are you suggesting that the polling place          23          And he believed that it might be necessary
24   is a place where people can return their absentee and    24   for the Department to weigh in. And I heard, I think,
25   mail-in ballots on Election Day?                         25   from a couple of additional counties, that there


                                            Page 227                                                       Page 229
 1       A I am not suggesting that. What I am                 1   was some confusion on that point.
 2   suggesting is that the county board of elections may      2       Q Did you talk to any of the counties before
 3   designate locations where electors can return their       3   you issued your May 28, 2020 email?
 4   ballots. And if they designate the polling place as a     4       A I can't recall who I talked to in addition
 5   location to return their ballots, then it would be        5   to Gary Feaser. I may have spoken to -- I may have
 6   appropriate under that circumstance.                      6   spoken to Forrest Lehman, I don't recall. I think I
 7           You are showing me two bullet points here         7   may have spoken to at least one other county. But
 8   and asking me to infer a whole lot of information         8   more importantly, I consulted with our legal counsel
 9   about the circumstances surrounding two mail-in           9   just to make sure that my understanding of the
10   ballots in Mifflin County.                               10   relevant case law was correct.
11           I don't have the information necessary to        11       Q And before issuing your May 28th, 2020
12   determine whether I agree with the board's decision to   12   email, were you aware of the fact that in
13   count them or not. What I will say is it's the board     13   Philadelphia, they have for years counted ballots that
14   decision, not mine.                                      14   did not contain an inner secrecy envelope?
15       Q We also don't know who turned in these             15       A I don't recall taking count of which county
16   ballots or gave them to someone at the polling           16   did or didn't. My understanding, at least my
17   location, correct?                                       17   perception at that moment was that the majority of
18       A That's right. None of that information is          18   counties did decide to count them.
19   in this email.                                           19       Q Did you know that before you sent out your
20       Q And during the June 2020 primary we do             20   May 28th, 2020 letter, or are you talking about after
21   know, however, Mifflin County did not designate          21   you sent out your May 28, 2020 email?
22   polling places as a place for where absentee and         22       A My perception at the time was that the
23   mail-in ballots could be returned. Correct?              23   majority of counties counted them at the time I sent
24       A Are we referring back now to the list of           24   them out. Based on my conversation with Jerry and the
25   drop boxes that was posted on our website?               25   discussion on the Listserv, what I gathered was the



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 27 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                               59 (Pages 230 to 233)
                                            Page 230                                                       Page 232
 1   majority of counties counted them.                        1   it was sent out?
 2        Q Did you take a survey of the counties to           2       A Yes. I believe she did.
 3   confirm that?                                             3       Q And did you draft the email? Or did
 4        A I did not take a survey of the counties.           4   somebody else draft it for you?
 5   Once I discussed with our legal counsel, and we were      5       A I drafted the email after consultation with
 6   firmly convinced that it was appropriate under that       6   our legal counsel.
 7   circumstance for the county to count the ballot, we       7       Q Who was the legal counsel you consulted?
 8   did not survey the counties. We provided our opinion.     8       A Well, I believe this one was assigned to
 9   It is there in writing.                                   9   John Hartzell, one of our deputy counsel.
10        Q Were you aware of the fact that, for              10       Q In your May 28, 2020 email, you bold in the
11   example, Allegheny County has historically not counted   11   second paragraph, you say, "There is no statutory
12   those ballots?                                           12   requirement nor any statutory authority for setting
13        A I was not aware of it at the time I sent          13   aside an absentee or mail-in ballot solely because the
14   the email. No.                                           14   voter forgot to properly insert it into the official
15        Q Are you aware of that now?                        15   election envelope." Correct?
16        A I am. Yes.                                        16       A Correct.
17        Q Let me show you what we will mark Exhibit         17       Q You are assuming that the voter forgot to
18   35.                                                      18   insert the inner secrecy envelope. Correct?
19           (Thereupon, Exhibit No. 35 was marked for        19       A Well, yes, I am assuming that the voter --
20       identification.)                                     20   I'm not assuming that. The question was what to do,
21        Q Ray, could you pull up JM38?                      21   if the voter forgot, or for some other reason,
22           For the record, Exhibit 35 is a document         22   certainly I could see the circumstance where the voter
23   that was previously -- that was produced by the          23   was never sent the secrecy envelope in the first
24   Department of State or by the Secretary and marked       24   place. So we covered both.
25   PADOS539-1 through 4.                                    25       Q Does it also cover the fact of the ballot


                                            Page 231                                                       Page 233
 1           Is Exhibit 35 the email message you sent          1   being placed in the hands of a third party, who opens
 2   out on May 28th, 2020 involving the inner secrecy         2   up the outer declaration envelope, throws out the
 3   envelope issue?                                           3   inner secrecy envelope with the ballot, and
 4       A Yes. It appears to be a copy of that                4   substitutes it with a new ballot?
 5   email. Yes.                                               5           MR. BRIER: Objection.
 6       Q This particular email shows that you sent           6       A That is a hypothetical. But
 7   it to yourself, and then a number of bcc:s. Correct?      7           MR. BRIER: It's also a crime.
 8       A Correct. Yes.                                       8       A Yes. I was going to say it is also a
 9       Q All of the bcc: recipients are individuals          9   crime.
10   who work at each of the 67 county election               10           I mean, it would be hard to do without
11   departments. Correct?                                    11   evidence that you tampered with the outer envelope.
12       A That's correct. Yes.                               12   The declaration envelope is the envelope whose purpose
13       Q You also sent it to Lisa Schaefer at the           13   is to provide integrity to the process. The secrecy
14   CCAP. Is that correct?                                   14   envelope is merely there to help protect the privacy
15       A Correct. I typically send a courtesy copy          15   of the voter.
16   to CCAP when I am sending stuff out to the county        16       Q And there are requirements that the General
17   directors.                                               17   Assembly has put in place. Correct?
18       Q You also sent it to Michael Moser.                 18           MR. BRIER: Objection. Seeks a legal
19   Correct?                                                 19      conclusion.
20       A Yes. Currently, we would copy internal             20       A Yes. There are requirements imposed on the
21   staff on these communications as well.                   21   boards in terms of how to conduct absentee and mail-in
22       Q You also sent it to the Secretary,                 22   balloting.
23   Ms. Boockvar?                                            23       Q Before you sent out this May 28th, 2020
24       A Yes. Correct.                                      24   e-mail, did you consult with anybody in the General
25       Q Did the Secretary review the email before          25   Assembly?



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 28 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                               61 (Pages 238 to 241)
                                            Page 238                                                       Page 240
 1           In response to that message, Mr. Greenburg        1           MR. BRIER: That's not true.
 2   sent Ms. Mathis and you a request on June 2nd, the day    2       Q You agree with me all the cases cited in
 3   of the primary. Correct?                                  3   this paragraph are before 2004?
 4       A Yes. At 6:12 a.m.                                   4       A Yes. I can agree with that.
 5       Q And he states, "We would appreciate any             5       Q You understood, by sending this email
 6   information you believe is appropriate. We still fall     6   message to Mr. Greenburg, that he was then going to
 7   back on 3146.6A as the prevailing statute. But would      7   forward it on to other people. Correct?
 8   be more than happy to look at any other sections that     8           MR. BRIER: Objection. Form.
 9   you believe apply. If this is the case where the          9       A I understood that he was going to discuss
10   statute is recommending each county take action based    10   it with his counsel.
11   on the guidance of its own solicitor, we will do so as   11       Q Did you understand he was going to provide
12   well."                                                   12   it to other county board of elections?
13           Did I read that correctly?                       13       A I don't know that I understood that. No.
14           MR. BRIER: Actually, you didn't. It says         14           MR. BRIER: You have answered the question.
15      "if this is a case where the state is                 15       Q Is it the Department of State's position
16      recommending." You said "statute."                    16   that every ballot that lacks an inner secrecy ballot
17           MR. HICKS: I'm sorry.                            17   was done solely because the voter inadvertently failed
18       Q If this is a case where the state is               18   to enclose it?
19   recommending each county take action based on the        19           MR. BRIER: Objection.
20   guidance of its own solicitor, we will do so as well.    20       A I don't know that is our position.
21           Did I read that correctly?                       21       Q Isn't that what you state in your -- in
22       A You did. Yes.                                      22   both your directive of May 28th and Ms. Mathis' email
23       Q The particular section that he is quoting          23   of June 1st that it is all inadvertent voter failure?
24   is the statement by Ms. Mathis about whether a voter     24       A It could be that, or it could be a failure
25   inadvertently fails to insert her ballot into a          25   on the part of a board of elections to send the


                                            Page 239                                                       Page 241
 1   secrecy envelope. Correct?                                1   secrecy envelope in the first place.
 2       A I'm sorry, you are saying he is referring           2      Q It also could be because of an issue of
 3   to the bullet in the guidance that she sent out? Is       3   fraud. Correct?
 4   that the question?                                        4           MR. BRIER: Objection.
 5       Q Correct.                                            5      A I don't know that to be the case. But I'm
 6       A Yes.                                                6   not sure -- again, the secrecy envelope serves one
 7       Q If we go to the first page of the exhibit,          7   function. And that is preserve the secrecy of the
 8   this is your reply email that was sent at 10:21 a.m.      8   ballot contained inside, the declaration envelope.
 9   Correct?                                                  9   The other envelope is the one that maintains the
10       A That's correct. Yes.                               10   integrity of the process.
11       Q And you state in the message you are               11           So I don't think the lack of a secrecy
12   providing him a copy, a summary of the research your     12   envelope impairs the integrity of the process. And I
13   counsel did for you regarding the question of whether    13   think that is really the key distinction here.
14   such ballots should be rejected.                         14           Again, I am not the lawyer. I am trying to
15           Correct?                                         15   answer your questions based on my understanding of the
16       A That's correct. Yes.                               16   advice provided by our counsel.
17       Q And what follows is a paragraph that has a         17           The key distinction here is that there is
18   lot of case citations. Correct?                          18   nothing about that secrecy envelope or lack of a
19       A Correct. Yes.                                      19   secrecy envelope that impairs the integrity of the
20       Q And not one of those case citations is the         20   process. If the question were about the declaration
21   2004 Pennsylvania Supreme Court decision. Correct?       21   envelope, then the answer would be different I would
22       A Correct. It is my understanding that               22   expect. But that is not the question here.
23   wasn't on point.                                         23      Q Do you agree with me the ultimate answer to
24       Q In fact, all the cases cited here are all          24   the question is dictated by the General Assembly.
25   cases from the Court of Common Pleas. Correct?           25   Correct?



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 29 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                               62 (Pages 242 to 245)
                                             Page 242                                                      Page 244
 1          MR. BRIER: Objection to form.                      1     A      Where are you at right now?
 2       A I think, yes, and I'm not aware of any              2     Q       Page 38.
 3   dictate from the General Assembly that prohibits          3           MR. BRIER: What paragraph?
 4   county board of elections from counting such a ballot.    4       Q The fourth paragraph down. It has the
 5       Q Are you aware of the fact that in the 2020          5   bullets. See the third bullet down says, quote,
 6   primary Luzerne County had over 440 absentee or           6   "human error when inserting balloting material into
 7   mail-in ballots that were not counted because they        7   envelopes."
 8   lack an inner secrecy envelope?                           8       A Correct.
 9       A I am not aware of what the final                    9       Q Was that intended to cover the situation
10   disposition was. No.                                     10   that occurred in Lawrence?
11       Q Let's go back to JM12. Exhibit 8. The Act          11       A I don't know -- no. This is -- the context
12   35 report.                                               12   of this is the information we obtained regarding
13       A Okay.                                              13   ballots that were incorrectly sent. These occurred at
14       Q Take a look at there are a number of charts        14   the county election office.
15   that are provided in the Act 35 report. Correct?         15           So for example, a person at the county
16       A Correct.                                           16   election office made an error, when they were
17       Q If you look at page 10. We see that this           17   inserting the balloting materials into envelopes that
18   is a summary of the total mail-in and absentee ballots   18   were to go out to voters.
19   cast in the 2020 primary election, broken down by        19       Q Do you agree with me on page 38 and 39 you
20   county. Correct?                                         20   make no mention of the 440 ballots that were not
21       A Correct.                                           21   counted in Lawrence County due to the lack of an inner
22       Q Over in the right hand column, the second          22   secrecy envelope?
23   down from the top is Lawrence County. Correct?           23           MR. BRIER: Asked and answered. The
24       A Correct.                                           24      document speaks for itself. He told you the
25       Q It shows that over 8,003 ballots were cast         25      court proceeding.


                                             Page 243                                                      Page 245
 1   either by absentee or mail-in ballots in the June 2020    1      A I am not. And it was not reported in
 2   primary election. Correct?                                2   response to this Act 35 survey request to the county.
 3       A Correct.                                            3      Q Do you agree with me that 440 ballots out
 4       Q Now, if we go back to or jump ahead to page         4   of 8,000 is a pretty high number to have inner secrecy
 5   38, review of actions taken. Is there any mention on      5   envelopes missing?
 6   pages 38 or 39 to the fact that Lawrence County had       6      A It is a significant percentage of 8,000,
 7   voided over 440 ballots because of the inner secrecy      7   yes.
 8   envelope issue?                                           8      Q In fact, when you take a look at other
 9       A First of all, you said earlier Luzerne, not         9   counties that had returned absentee ballots, if we go
10   Lawrence.                                                10   back to page 10 of the report, we see, for example,
11       Q I apologize.                                       11   Allegheny County had over 213 ballots returned?
12       A We started off wrong. But I was aware the          12      A I'm sorry, what page?
13   county was in court shortly after the election because   13      Q Page 10.
14   of this apparent intention not to count that number of   14      A You said 213 or 213,000?
15   ballots for that reason.                                 15      Q 213,000.
16       Q There was no cull out of that decision by          16      A Okay. Yes.
17   Lawrence County in this report. Correct?                 17      Q Did you receive any reports from Allegheny
18       A Correct. I am not aware that Lawrence              18   County that they had over 400 ballots that were
19   County provided any additional information in the        19   returned with inner secrecy envelopes missing?
20   survey for this report.                                  20      A I don't recall receiving a report. I don't
21       Q You indicate in the report that -- you say         21   recall that it was applied in the requests for the Act
22   "The causes of the remaining errors or irregularities    22   35 report. In fact, I don't even recall that it was
23   include the following." You say, quote, "Human error     23   information requested by Act 35.
24   when inserting ballot materials into envelopes." Did     24      Q Is there a reason why that information
25   I read that correctly?                                   25   wasn't requested?



                       Johnstown - Erie - Pittsburgh - Greensburg
                                     866-565-1929
Case 2:20-cv-00966-NR Document 415-1 Filed 08/28/20 Page 30 of 30

                              NETWORK DEPOSITION SERVICES
                                Transcript of Jonathan Marks
                                                                               63 (Pages 246 to 249)
                                            Page 246                                                       Page 248
 1      A Well, Act 35 identified what was to be               1     Q     Exhibit 37.
 2   requested from the county election offices.               2          MR. BRIER: I'm sorry.
 3      Q The county -- did the Pennsylvania                   3       Q This is a printout version of the
 4   Department of Election ask for more information beyond    4   spreadsheet. If we had just the spreadsheet itself,
 5   what was required under Act 35?                           5   the spreadsheet would go across several columns.
 6      A We provided some more information, as I              6   Correct?
 7   recall, in this report, to provide context. I don't       7       A Correct.
 8   believe that Act 35 asked for the number of registered    8       Q So I want to turn your attention to it
 9   voters. But we provided that just for context. But        9   should be page 19 of the exhibit.
10   the content of the Act 35 report was outlined in Act     10          Page 19 you should have the last three
11   35. I don't know that that was even something that       11   columns with the county column on the left. Do you
12   was tested by Act 35 by the legislature.                 12   see on the third column over it says, "Please provide,
13      Q You do mention that you -- did you receive          13   to the extent consistent with federal and state law, a
14   information from each of the county board of elections   14   review of any action taken by the county board of
15   via request by the liaison to each of their county       15   elections or registration commission in response to
16   boards?                                                  16   the aforementioned incidents, including determinations
17           MR. BRIER: Objection.                            17   made on the incident, legal actions filed and
18      A We received information based on the                18   referrals to law enforcement." Did I read that
19   elements that were required by Act 35. What I am         19   correctly?
20   saying is that I don't recall that that was an element   20       A You did.
21   that was required by Act 35. So that would probably      21       Q If you go to the bottom of that column,
22   explain why counties didn't provide it.                  22   where Lawrence County is, we see a response for
23           To the extent we provided any additional         23   Lawrence County.
24   information beyond what was explicitly required in Act   24          Correct?
25   35, I believe that was to provide context or to          25       A Yes.


                                            Page 247                                                       Page 249
 1   provide if a county reported something to us.             1      Q That response reads, "Objection by the
 2          As I said, Act 35 outlined what was to be          2   democratic party for not canvassing approximately 440
 3   in the Act 35 report.                                     3   ballots that were not enclosed in secrecy envelopes.
 4       Q And that information --                             4   Objection withdrawn."
 5       A I don't recall that being requested by Act          5           Did I read that correctly?
 6   35.                                                       6      A You did. Yes.
 7       Q Are you aware that the information that was         7      Q By the time the Act 35 report was prepared,
 8   requested from the county board of elections was put      8   the Department of State knew that, in fact, Lawrence
 9   together in an Excel spreadsheet?                         9   County had decided to not count 440 ballots out of its
10       A I believe it was an online survey that             10   8,000 that were cast, because they did not have inner
11   ultimately the data was imported into a spreadsheet.     11   secrecy envelopes in them. Correct?
12   Yes.                                                     12      A No. That's not correct.
13       Q We sent to you what we will mark Exhibit           13      Q Well, what didn't you understand, when it
14   37.                                                      14   said "objection withdrawn"?
15          (Thereupon, Exhibit No. 37 was marked for         15      A I don't understand why the objection was
16      identification.)                                      16   withdrawn. The county may have decided to count the
17       Q If you could pull up JM41.                         17   ballots.
18          It's an Excel spreadsheet.                        18      Q Did you make any requests of Lawrence
19          MR. BRIER: I didn't get it yet.                   19   County as to what happened?
20          MR. BRIER: We have it electronically.             20      A I did not make an inquiry of Lawrence
21       Q Mr. Marks, are you familiar with the Excel         21   County as to what happened.
22   spreadsheet that has been marked collectively as         22      Q Have you checked the docket to see that, in
23   Exhibit 37?                                              23   fact, the democratic state party withdrew its
24          MR. BRIER: I don't think it is 37.                24   objections to the board's determinations not to count
25          Is it?                                            25   those ballots?



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
